Du 17 juillet 2006

Loi n°10-2006 du 30 mars 2006 portant
approbation du contrat de partage de production
du permis Marine II.

L'ASSEMBLEE NATIONALE ET LE SENAT ONT DELIBERE
ET ADOPTE :;

LE PRESIDENT DE LA REPUBLIQUE PROMULGUE LA LOI
DONT LA TENEUR SUIT':

Article premier : Est approuvé le contrat de partage de pro-
duction du permis Marine III entre la République du Congo et
la société nationale des pétroles du Congo dont le texte est
annexé à la présente loi.

Article 2 : La présente loi sera publiée au Journal Officiel et
exécutée comme loi de l'Etat.

Fait à Brazzaville, le 30 mars 2006

Par le Président de la République,
Denis SASSOU N'GUESSO
Le t É À
Kane Es élocarbures,
Jean-Baptiste TATI LOUTARD

Le ministre de l'économie,
des finances et du budget.

Pacifique ISSOIBEKA

CONTRAT
DE PARTAGE DE PRODUCTION

ENTRE

La REPUBLIQUE DU CONGO, ci-après désignée le “Congo”,
représentée par Monsieur Jean-Baptiste TATI LOUTARD,
ministre d'Etat, ministre des hydrocarbures,

D'une part,
ET

La SOCIETE NATIONALE DES PETROLES DU CONGO (ci-
après désignée « SNPC :), établissement public à caractère
industriel et commercial au capital social de 81.334.654.844
francs CFA, dont le siège social est sis 146, Avenue Charles de
Gaulle, boîte postale 188, Brazzaville, République du Congo,
immatriculée au Registre du Commerce et du Crédit Mobilier
de Brazzaville sous le numéro BZV-CGO-RCCM-02-B-018.
représentée par Monsieur Denis Auguste Marie GOKANA, son
Président Directeur Général, et

La société PRESTOIL KOUILOU (Ci-après désignée « PRES-
TOIL »), société anonyme de Droit Congolais dont le siège social
est sis Boulevard Dombi - BP 1146 à Pointe-Noire, République
du Congo, représentée par Monsieur Gérard BOURGOIN, son
Administrateur Général, et
D'autre part,
Les intérêts respectifs de la SNPC, Prestoil, en tant qu'entités
formant le Contracteur, seront indiqués dans le Contrat
d'Association.

IL A ETE CONVENU CE QUI SUIT :
Article 1 : Définitions

Aux fins du Contrat. tel que défini ci-après, les termes suivants

Journal Officiel de la République du Congo 27

auront la signification fixée au présent article :

1.1 “Année Civile” : période de douze mois consécutifs com-
mençant le premier janvier de chaque année ;

1.2 “Baril'ou “bbl” : unité égale à 42 gallons américains (un
gallon U.S. étant égal à 3.78541 litres) mesurés à la tempéra-
ture de quinze degrés celsius ;

1.3 “Brut de Référence” : le pétrole brut tel que défini à l'Article 9 :

1.4 “Budget” : l'estimation prévisionnelle du coût d'un
programme de travaux :

1.5 “Cession” : toute opération juridique aboutissant à trans-
férer entre les Parties ou à toute autre entité, autre qu'une
Partie, tout ou partie des droits et obligations découlant du
Contrat sur tout ou partie de la Zone de Permis ;

1.6 “Code des Hydrocarbures” : le code, objet de la loi 24-94 du
23 août 1994 en vigueur à la date de signature du présent
Contrat, et ses décrets d'application.

1.7 “Comité de Gestion” : l'organe visé à l'Article 4 du Contrat ;

1.8 “Contracteur” : désigne collectivement SNPC, Prestoil, et
leurs futurs associés qui deviendraient Parties au Contrat ;

1.9 “Contrat” : le présent Contrat de Partage de Production, ses
annexes qui en font partie intégrante, ainsi que tout avenant à
ce Contrat qui serait conclu entre les Parties :;

1.10 “Contrat d'Association” : le contrat (y compris ses annexes
et ses avenants) régissant les rapports entre les entités consti-
tuant le Contracteur, pour la réalisation en association des
Travaux Pétroliers :

1.11 « Cost Oil » : désigne la part de la Production Nette déf-
nie ‘à l'Article 7.

1.12 « Cost Stop » : La limite maximale de récupération des
Coûts Pétroliers telle que définie à l'Article 7.3 :

1.13 “Coûts Antérieurs” : toutes les dépenses correspondant
au Coûts Pétroliers réalisées avant la Date d'Entrée en Vigueur
du Contrat. Les Coûts Antérieurs seront validés par le Congo
avant leur intégration dans les Coûts Pétroliers.

1.14 “Coûts Pétroliers” : toutes les dépenses et les provisions
liées aux Travaux Pétroliers. Les Coûts Pétroliers comprennent
les dépenses effectivement encourues par le Contracteur ainsi
que les provisions constituées du fait des Travaux Pétroliers,
calculées conformément aux dispositions de la Procédure
Comptable. Les Coûts Pétroliers se repartissent entre les
dépenses de recherche, d'appréciation, de développement,
d'exploitation et la provision pour démantèlement et remise en
état de sites (abandon) et la Provision pour Investissements
Diversifiés :

1.15 “Date d'Effet” : la date de la signature du Contrat telle que
définie à l'article 19 du contrat :

1.16 “Date d'Entrée en Vigueur”: la date d'approbation par la
loi du Contrat telle que définie à l'article 19 du contrat :

1.17 “Dollar” : la monnaie ayant cours légal aux États-Unis
d'Amérique :

1.18 “Excess Cost Oil “ : désigne la part des Coûts Pétroliers
telle que définie à l'Article 8.3 :

1.19 “Gaz Naturel,” : les hydrocarbures gazeux comprenant
principalement du méthane et de l'éthane, qui, à 15° C et à la
pression atmosphérique, sont à l'état gazeux, et qui sont
découverts et/ou produits sur la Zone de Permis, après l'ex-
traction des liquides de gaz naturel. Les Gaz de Pétrole
Liquéfiés, ou GPL, extraits du Gaz Naturel sont, par exception,
considérés comme des Hydrocarbures Liquides pour autant

28
qu'ils sont expédiés au point de livraison sous forme liquide ;

1.20 “Hydrocarbures” : les Hydrocarbures Liquides et le Gaz
Naturel découverts et/ou produits sur la Zone de Permis ;

1.21 “Hydrocarbures Liquides” : les Hydrocarbures découverts

et/ou produits sur la Zone de Permis, y compris les GPL, à l'ex-
ception du Gaz Naturel ;

1.22 “Parties” : les parties au Contrat, soit le Congo et le
Contracteur :

1.23 “Permis” : le permis de recherche Marine III octroyé à la
SNPC par Décret n° 2005-294 en date du 18 juillet 2005.

1.24 “Permis d'Exploitation” * tout permis d'exploitation
découlant du Permis Marine Ill :

1.25 “Prix Fixé” : le prix de chaque Qualité d'Hydrocarbures
Liquides, tel que défini à l'Article 9 ci-après :

1.26 “Procédure Comptable” : la procédure comptable qui,
après signature, fait partie intégrante du Contrat dont elle
constitue l'Annexe 1 :

1.27 “Production Nette” : la production totale d'Hydrocarbures
Liquides et les Gaz de Pétrole Liquéfiés, ou GPL, diminuée de
toutes eaux et de tous sédiments produits ainsi que de toutes
quantités d'Hydrocarbures réinjectées dans le gisement,
utilisées ou perdues au cours des Travaux Pétroliers

1.28 “Profit Oil * : désigne la part de la Production Nette déf-
nie à l'Article 8.1 du Contrat;

1.29 “Programme de Travaux” : plan de Travaux Pétroliers
devant être effectués durant une période déterminée,
approuvé par le Comité de Gestion dans les conditions stipu-
lées au Contrat ;

1.30 “Provision pour Investissements Diversifiés” *PID” : dési-
gne la provision définie à l'article 10 du Contrat :

1.31 “Qualité d'Hydrocarbures Liquides” : désigne une
quelconque qualité d'Hydrocarbures Liquides livrée FOB à un
Prix Fixé, conformément aux dispositions de l'Article 9 du
Contrat, à partir de l'un des terminaux de chargement au
Congo :

1.32 “Redevance” désigne la part de la Production Nette due au
Congo tel que prévu à l'Article 11.1 du Contrat ;

1.33 “Société Affiliée” :

1.83.1 Toute Société dans laquelle plus de cinquante (50) pour
cent des droits de vote dans les assemblées générales ordi-
naires des actionnaires ou associés, ci-après désignées les
“Assemblées”, sont détenus directement ou indirectement par
l'une des Parties :

1.33.2 toute Société qui détient, directement ou indirectement,
plus de cinquante pour cent des droits de vote dans les
Assemblées de l'une des Parties.

1.33.3 toute Société dont les droits de vote dans les
Assemblées sont détenus pour plus de cinquante pour cent
par une Société qui détient elle même, directement ou indirec-
tement, plus de cinquante pour cent des droits de vôte dans les
Assemblées de l'une des Parties :

1.33.4 Toute Société dans laquelle plus de cinquante pour cent
des droits de vôte dans les Assemblées sont détenus directe-
ment ou indirectement par une Société ou par plusieurs
Sociétés telles que décrites aux articles 1.31.1 à 1.313 ci-
dessus ;

1.34 « Tax Oil » : la part du Profit Oil revenant au Congo et
comprenant l'impôt sur les sociétés dus par les entités compo-

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

sant le Contracteur, au taux indiqué dans le Code des
Hydrocarbures, le présent Contrat et l'Article 34 de la
Procédure Comptable en annexe à ce Contrat.

1.35 "Travaux d'Abandon” : les Travaux Pétroliers nécessaires
à la remise en état d'un site d'exploitation et dûment provision-
nés dont l'abandon est programmé par le Comité de Gestion.

1.36 “Travaux de Développement” : les Travaux Pétroliers liés
au Permis d'Exploitation relatifs à l'étude, la préparation et la
réalisation des opérations telles que : sismique, forage, équipe-
ment de puits et essais de production. construction et pose des
plates-formes, ainsi que toutes autres opérations connexes, et
toutes autres opérations réalisées en vue de l'évaluation des
gisements et de leurs extensions, de la production, du
transport, du traitement, du stockage et de l'expédition des
Hydrocarbures aux terminaux de chargement ;

1.37 “Travaux d'Exploitation” : les Travaux Pétroliers relatifs
au Permis d'Exploitation et liés à l'exploitation et à l'entretien
des installations de production, de traitement, de stockage, de
transport et d'expédition des Hydrocarbures ;

1.38 "Travaux de Recherche” : les Travaux Pétroliers liés au
Permis de recherche et réalisés dans le but de découvrir et
d'apprécier un ou plusieurs gisements d'Hydrocarbures tels
que les opérations de géologie, de géophysique, de forage (y
compris les activités d'abandon et de restauration connexes),
d'équipement de puits et d'essais de production.

1.39 “Travaux Pétroliers” : toutes activités conduites pour
permettre la mise en oeuvre du Contrat sur la Zone de Permis,
notamment les études, les préparations et réalisations des
opérations, les activités juridiques, comptables et financières.
Les Travaux Pétroliers se répartissent entre les Travaux de
Recherche (exploration et appréciation), les Travaux de
Développement, les Travaux d'Exploitation et les Travaux
d'Abandon :

1.40 “Trimestre” : une période de trois mois consécutifs
commençant le premier jour de janvier, d'avril, de juillet et
d'octobre de toute Année Civile :

1.41 "Zone de Permis” : désigne la Zone couverte par le Permis
Marine III et tous les permis d'exploitation en découlant.

1.42 “Zone de Permis Associé” : désigne la zone couverte par
le Permis d'Exploitation Tilapia.

Article 2 : Objet du Contrat

Le Contrat a pour objet de définir les modalités selon
lesquelles le Contracteur réalisera les Travaux Pétroliers sur la
Zone de Permis et selon lesquelles les Parties se partageront la
production d'Hydrocarbures en découlant.

Article 3 : Champ d'application du Contrat - Opérateur

3.1 Ce contrat est un Contrat de Partage de Production sur la
Zone de Permis régi par les dispositions de la loi n° 24-94 du
23 août 1994 portant Code des Hydrocarbures et par toutes
les autres dispositions légales et réglementaires en vigueur
applicables au Contrat à la Date d'Effet.

3.2. Les Travaux Pétroliers sont réalisés au nom et pour le
compte du Contracteur par une des entités composant celui-ci
et dénommée “l'Opérateur”. “L'Opérateur” est désigné par le
Contracteur dans le cadre du Contrat d'Association. A la date
de signature de ce Contrat, Prestoil est l'Opérateur désigné par
le Contracteur pour une période de cinq ans. A l'issue de la
cinquième année la SNPC deviendra Opérateur.

Pour préparer la passation des fonctions d'Opérateur, PRES-
TOIL intégrera durant ces cinq années à tout niveau de
responsabilité le personnel de la SNPC ou toute Société Affiliée

Du 17 juillet 2006 Journal Officiel de la République du Congo 29

dans le cadre de la conduite de toutes les opérations.

Les modalités de reprise par la SNPC des fonctions d'Opérateur
seront précisées dans le cadre du Contrat d'Association et tout
autre accord entre les sociétés constituant le Contracteur.

3.3 Pour le compte du Contracteur, l'Opérateur a notamment
pour tâche de :

(a) Préparer et soumettre au Comité de Gestion les projets de,

Programme de Travaux annuels, les Budgets correspondants et
leurs modifications éventuelles :

(b) Diriger, dans les limites des Programmes de Travaux et
Budgets approuvés, l'exécution des Travaux Pétroliers :

{c) Préparer les Programmes de Travaux de Recherche, de
Travaux de Développement, de Travaux d'Exploitation et de
Travaux d'Abandon relatifs aux gisements découverts sur le
Permis

(d) Sous réserve de l'application des dispositions de l'article 3.6 ci-
après, négocier et conclure avec tous tiers les contrats relatifs à
l'exécution des Travaux Pétroliers :

(e) Tenir la comptabilité des Travaux Pétroliers, préparer et sou-
mettre annuellement au Congo les comptes, conformément aux
dispositions de la Procédure Comptable :

( Conduire les Travaux Pétroliers, de la manière la plus
appropriée et, d'une façon générale, mettre en oeuvre tous
les moyens appropriés en respectant les règles de l'art géné-
ralement acceptées dans l'industrie pétrolière internationale,
en vue de :

() l'exécution des Programmes de Travaux dans les condi-
tions techniques et économiques généralement suivies dans
l'industrie pétrolière, et

{ü) l'optimisation de la production dans le respect d'une
bonne conservation des gisements exploités.

3.4 Dans l'exécution des Travaux Pétroliers, l'Opérateur doit,
pour le compte du Contracteur :

(a) Conduire avec diligence toutes les opérations conformé-
ment aux pratiques généralement acceptées et suivies dans
l'industrie pétrolière, se conformer aux règles de l'art en
matière de champs pétrolifères et de génie civil et accomplir
ces opérations d'une manière efficace et économique.
Toutes les opérations sont exécutées conformément aux
termes du Contrat.

{b) Fournir le personnel nécessaire aux Travaux Pétroliers en
tenant compte des dispositions de l'Article 15 ci-après.

{c) Permettre dans les limites raisonnables aux représentants
du Congo d'avoir un accès périodique aux frais du
Contracteur, aux lieux où se déroulent les Travaux
Pétroliers, avec le droit d'observer tout ou partie des opéra-
tions qui y sont conduites. Le Congo peut, par l'intermédiai-
re de ses représentants ou employés dûment autorisés, exa-
miner tout ou partie des données et interprétations de
l'Opérateur se rapportant aux Travaux Pétroliers, y com-
pris, sans que cette énumération soit limitative, carottes,
échantillons de toute nature, analyses, données magné-
tiques, diagrammes, cartes, tables et levés.

Le Contracteur doit également permettre à sa charge aux
représentants du Congo de faire des contrôles périodiques
sur les installations pétrolières. Ces dépenses constituent

des Coûts Pétroliers récupérables.

(d) En accord avec la réglementation en vigueur au Congo
{cf. Article 37 du code des Hydrocarbures), mettre en place
et maintenir en vigueur toutes les couvertures d'assurances
de types et montants conformes aux usages généralement
acceptés dans l'industrie pétrolière et aux dispositions de ce
Contrat.

(e) Payer ponctuellement tous les frais et dépenses encourus
au titre des Travaux Pétroliers.

(9 Maintenir au Congo une copie de toutes les données
décrites sous c) ci-dessus, exception faite de tels documents
ou matériaux qui nécessitent des conditions d'emmagasina-
ge ou de conservation spéciales, qui doivent être maintenus
dans un lieu choisi par les Parties, sous la responsabilité de
l'Opérateur, et auxquels le Congo a plein droit d'accès.

(g Fournir une copie des données décrites sous c) ci-dessus
au Congo.

3.5 Le Contracteur doit exécuter chaque Programme de
Travaux dans les limites du Budget correspondant et ne peut
entreprendre aucune opération qui ne soit comprise dans un
Programme de Travaux approuvé ni engager de dépenses qui
excédent les montants inscrits au Budget, sous réserve de ce
qui suit.

(a) Si cela s'avère nécessaire pour l'exécution d'un
Programme de Travaux approuvé, le Contracteur est autori-
sé à faire des dépenses excédant le Budget adopté, dans la
limite de dix (10) pour cent du montant d'un poste quel-
conque du Budget. L'Opérateur doit rendre compte de cet
excédent de dépenses au Comité de Gestion suivant.

(b) Au cours de chaque Année Civile, le Contracteur est aussi
autorisé à effectuer, dans le cadre de Travaux Pétroliers des
dépenses imprévues non incluses dans un Programme de
Travaux (mais qui y sont liées) et non inscrites dans un
Budget, dans la limite cependant d'un total- de un million
cinq cent mille Dollars ou de leur contre-valeur dans une
autre monnaie. Toutefois, ces dépenses ne doivent pas être
faites pour atteindre des objectifs jusqu'alors refusés par le
Comité de Gestion et l'Opérateur doit le cas échéant
présenter dans les plus brefs délais un rapport relatif à ces
dépenses au Comité de Gestion .

Lorsque ces dépenses sont approuvées par le Comité de
Gestion, le montant autorisé est à nouveau porté à un
million cinq cent mille Dollars ou à leur contre-valeur dans
toute autre monnaie, le Contracteur ayant en permanence
le pouvoir de dépenser ce montant aux conditions fixées
ci-dessus.

{c) En cas d'urgence dans le cadre des Travaux Pétroliers,
l'Opérateur peut engager les dépenses immédiates qu'il juge
nécessaires pour la protection des vies, des biens et de l'en-
vironnement, et il doit faire part dans les plus brefs délais
praticables au Comité de Gestion des circonstances de ce
cas d'urgence et de ces dépenses.

3.6 Sauf décision contraire du Comité de Gestion. le
Contracteur devra faire des appels d'offres pour les matériels
et services dont le coût est estimé supérieur à un de million
Dollars par appel d'offres pour les Travaux de Recherche et un
million cinq cent mille (1.500.000) Dollars pour les Travaux de
Développement et les Travaux d'Exploitation. Les entités
composant le contracteur pourront soumissionner dans le
cadre de ces appels d'offres : cependant, aucune préférence
imméritée sera donnée à de telles offres. La procédure
ci-dessus ne s'appliquera pas pour les études géologiques et
géophysiques, l'interprétation, l'analyse des roches mères,
l'analyse pétrophysique et géochimique, la supervision et
l'ingénierie des Travaux Pétroliers. l'acquisition de logiciels, les
simulations, les études de gisements et les travaux néces-
sitant l'accès à des informations confidentielles lorsque le

30

Contracteur aura la possibilité de fournir les prestations à
partir de ses moyens propres ou de ceux de ses Sociétés |
Affiliées. |

Le contracteur devra permettre au Congo de participer au
dépouillement de tous les appels d'offres visés ci-dessus qui
seront lancés par le contracteur et de les examiner après leur
ouverture.

3.7 Le contracteur exerce ses fonctions en industriel diligent.
Sa responsabilité ne saurait être recherchée que pour les
pertes et les dommages résultant de ses actions sous les
termes de ce Contrat dans les cas de fautes lourdes ou
délibérées, telle qu'appréciée au regard des pratiques et usages
internationaux de l'industrie pétrolière.

3.8 Sans préjudice de ce qui précède, le contracteur, exécu-
tera, pendant la durée du Permis et toute période de renouvel-
lement, le programme minimum de travaux défini au décret
attributif du Permis.

Article 4 : Comité de Gestion

4.1 Aussitôt que possible après la Date d'Effet du Contrat, il
sera constitué, pour la Zone de Permis, un Comité de Gestion
composé d'un représentant du Contracteur et d'un représen-
tant du Congo. Chaque entité membre du Comité de Gestion
nommera un représentant et un suppléant. Le suppléant
nommé par une Partie agira seulement au cas où le représen-
tant désigné par cette Partie ne serait pas disponible. Chaque
Partie aura le droit de remplacer à tout moment son représen-
tant ou son suppléant en avisant par écrit l'autre Partie de ce
remplacement. Le Congo et le Contracteur pourront faire
participer au Comité de Gestion un nombre raisonnable de
membres de leur personnel.

4.2 Le Comité de Gestion examine toutes questions inscrites à
son ordre du jour relatives à l'orientation, à la programmation
et au contrôle de la réalisation des Travaux Pétroliers.
Il examine notamment les Programmes de Travaux et les
Budgets qui font l'objet d'une approbation et il contrôle
l'exécution desdits Programmes de Travaux et Budgets.

Pour l'exécution de ces Programmes de Travaux et Budgets
approuvés, l'Opérateur, pour le compte du Contracteur, prend
toutes les décisions nécessaires pour la réalisation des
Travaux Pétroliers conformément aux termes du Contrat.

4.3 Les décisions du Comité de Gestion sont prises en applica-
tion des règles suivantes :

(a) pour les Travaux de Recherche et de Développement, y
compris les travaux de développement complémentaire, les
Travaux d'Exploitation et les Travaux d'Abandon, ainsi que
pour les décisions relatives à l'arrêt des Travaux
d'Exploitation sur l'un ou l'autre des gisements de la Zone
de Permis, l'Opérateur présente, pour le compte du
Contracteur, au Comité de Gestion, les orientations, les
Programmes de Travaux et les Budgets qu'il propose pour
approbation. Les décisions du Comité de Gestion sur ces
propositions sont prises à l'unanimité.

Si une question ne peut pas recueillir l'unanimité à une
réunion du Comité de Gestion, l'examen de la question est
reporté à une deuxième réunion du Comité de Gestion qui
se tient, sur convocation de l'Opérateur, dix jours au
moins après la date de la première réunion. Pendant ce
délai, les Parties se concertent et l'Opérateur fournit toutes
informations et explications qui lui sont demandées par le
Congo.

(b) Pour la détermination des provisions liées aux Travaux
d'Abandon.les décisions du Comité de Gestion sont prises à
l'unanimité.

Les décisions du Comité de Gestion ne doivent pas être
susceptibles de porter atteinte aux droits et obligations des

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006
entités constituant le Contracteur dans le cadre du Contrat.

4.4 Le Comité de Gestion se réunit chaque fois que l'Opérateur
le demande, sur convocation adressée au moins quinze jours à
l'avance. La convocation contient l'ordre du jour proposé, la
date, l'heure et le lieu de la réunion. L'Opérateur fait parvenir
au Congo les éléments d'information nécessaires à la prise des
décisions figurant à l'ordre du jour au moins huit jours avant
la réunion. Le Congo peut à tout moment demander que
l'Opérateur convoque une réunion pour délibérer sur des
questions déterminées qui font alors partie de l'ordre du jour
de la réunion. Le Comité de Gestion doit se réunir au moins
deux fois au cours de chaque Année Civile pour discuter et
approuver le Programme de Travaux et le Budget afférent
à l'Année Civile en cours. Le Comité de Gestion ne peut statuer
sur une question qui ne figure pas à l'ordre du jour de la
réunion, sauf décision contraire unanime des représentants
des Parties.

4.5 Les séances du Comité de Gestion sont présidées par le
représentant du Congo. L'Opérateur en assure le secrétariat.

4.6 L'Opérateur prépare un procès-verbal écrit de chaque
séance et en envoie copie au Congo dans les quinze jours de la
date de la réunion, pour approbation ou remarques dans les
trente jours à compter de la date de réception. En outre,
l'Opérateur établit et soumet à la signature du représentant du
Congo et du Contracteur, avant la fin de chaque séance du
Comité de Gestion, une liste des questions ayant fait l'objet
d'un vote et un résumé des résolutions adoptées à
l'occasion de chaque vote.

4.7 Toute question peut être soumise à la décision du Comité
de Gestion sans que soit tenue une séance formelle à condition
que cette question soit transmise par écrit par l'Opérateur au
Congo. Dans le cas d'une telle soumission, le Congo doit, dans
les dix jours suivant réception de la question, communiquer
son vote par écrit à l'Opérateur, à moins que la question
soumise au vote ne requière une décision dans un délai
stipulé par l'Opérateur qui, à moins de conditions d'urgence
nécessitant une réponse plus rapide, ne peut être inférieur à
quarante huit heures. En absence de réponse du Congo
dans le délai imparti, la proposition de l'Opérateur est
considérée comme adoptée. Toute question qui reçoit le vote
affirmatif requis dans les conditions prévues à l'article 4.3
ci-dessus est réputée adoptée comme si une réunion avait été
tenue.

4.8 Le Comité de Gestion peut décider d'entendre toute
personne dont l'audition est demandée par l'une des Parties.
Chaque Partie peut en outre, à ses frais, se faire assister aux
réunions du Comité de Gestion par des experts extérieurs de
son choix, à condition d'obtenir un engagement de confidentia-
lité desdits experts, étant entendu que les experts assistant le
Congo ne doivent présenter aucun lien avec des sociétés pétro-
lières concurrentes des entités composant le Contracteur.

49 Un Comité d'Evaluation des provisions pour Travaux
d'abandon rattaché (ci-après comité d'évaluation) au Comité de
Gestion est institué. Ce Comité est chargé d'examiner pour
recommandation au Comité de Gestion :

- les programmes des Travaux d'Abandon et Coûts estimatifs
y relatifs :

- le calcul des provisions pour remise en état des sites :

- le calcul du montant correspondant aux produits financiers
générés par les provisions pour la remise en état des sites,
ainsi qu'une recommandation d'affectation desdites provi-
sions. Il est convenu entre le Congo et le Contracteur que
les provisions constituées non placées dans un organisme
tiers mais conservées dans la trésorerie de la société cons-
tituante ou de celle de ses Sociétés Affiliées, sont réputées
avoir généré des produits financiers au Taux de Référence
+ 0,2%. « Taux de Référence » signifie le taux d'intérêt inter-
bancaire LIBOR à 1 mois sur Dollar, tel que publié sur
Du 17 juillet 2006

"TELERATE”"à la page *3750° à 11 h00 (heure de Londres),
ou toute autre page de substitution, 2 jours ouvrables
avant le jour du tirage ou du renouvellement (avec arrondi

au 1116ÈME de 1 % l'an supérieur si nécessaire).

Le Comité d'Evaluation est composé de représentants (un titu-
laire et un suppléant) du Contracteur et du Congo.

Ce Comité se réunira avant la tenue de chaque Comité de
Gestion à une date fixée d'accord parties.

Le secrétariat du Comité est assuré par l'Opérateur,
chargé également de rédiger un compte rendu écrit de
chaque réunion qui sera envoyé à tous les participants pour
approbation.

Les Coûts du Contracteur relatifs à la participation de ses
représentants et au fonctionnement du Comité d'Evaluation
seront supportés par le Contracteur et constitueront un Coût
Pétrolier. »

Article 5 : Programmes de Travaux et Budgets

5.1 Pour le compte du Contracteur, l'Opérateur présentera au
Congo, dans un délai de soixante jours à compter de la Date
d'Effet, l'état des lieux de la Zone de Permis à la Date d'Effet
ainsi que le Programme de Travaux que le Contracteur
propose pour le restant de l'Année Civile en cours, avec le
Budget correspondant.

Par la suite, au plus tard le quinze novembre de chaque Année
Civile, l'Opérateur soumettra au Congo le Programme de
Travaux qu'il se propose de réaliser au cours de l'Année Civile
suivante ainsi que le projet de Budget correspondant. Au
moment de la soumission du Programme de Travaux et du
Budget de chaque Année Civile, l'Opérateur présente sous
forme moins détaillée des Programmes de Travaux et Budgets
prévisionnels pour les deux Années Civiles suivantes.
5.2 Au plus tard le quinze décembre de chaque Année Civile,
le Comité de Gestion adopte le Programme de Travaux et le
Budget relatifs à l'Année Civile suivante. Au moment où il
adopte un Programme de Travaux et un Budget, le Comité de
Gestion examinera, à titre préliminaire et indicatif, et sans
l'adopter, le Programme de Travaux et le Budget pour les deux
Années Civiles suivantes. Aussitôt que possible après
l'adoption d'un Programme de Travaux et d'un Budget,
l'Opérateur en adresse une copie au Congo.

5.3 Chaque Budget contient une estimation détaillée, par
Trimestre, du coût des Travaux Pétroliers prévus dans le
Programme de Travaux correspondant au Trimestre en ques-
tion. Chaque Programme de Travaux et chaque Budget est
susceptible d'être révisé et modifié par le Comité de Gestion à
tout moment dans l'année.

5.4 Dans les quatre-vingt dix jours suivant la fin d'une Année
Civile ou, en cas de fin du Contrat, dans les trois mois de cette
expiration, l'Opérateur doit, pour le compte du Contracteur,
rendre compte au Congo de la façon dont a été exécuté le
Budget afférent à l'Année Civile écoulée.

5.5 Lorsque l'Opérateur estimera qu'au total soixante pour
nt des réserves prouvées de l'on quelconque des Permis
d'Exploitation objet du Contrat devraient avoir été produites
au cours de l'Année Civile qui suivra, il soumettra au Comité
d'Evaluation des Provisions pour Travaux d'Abandon dont les
caractéristiques sont définies à l'article 4.9 du Contrat, au plus
tard le quinze novembre de l'Année Civile en cours, le
Programme de Travaux d'Abandon qu'il se propose de réaliser
sur ce Permis d'Exploitation, avec un plan de remise en état du
site, un calendrier des travaux prévus et une estimation
détaillée de l'ensemble des coûts liés à ces Travaux d'Abandon.

Pour permettre la récupération de ces Coûts Pétroliers confor-
mément aux dispositions de l'Article 7.5 ci-après par les
entités composant le Contracteur sous la forme de provisions
pour la remise en état des sites, pour tout Permis

Journal Officiel de la République du Congo ai

d'Exploitation concerné par ce Programme de Travaux
d'Abandon, l'Opérateur déterminera, au plus tard le quinze
novembre de l'Année Civile en cours, le montant exprimé en
Dollars par Baril de la provision à constituer. Ce montant sera
égal au montant total estimé des Travaux d'Abandon
divisé par le montant des réserves prouvées restant à
produire selon ses estimations sur ce Permis d'Exploitation.

En outre, l'Opérateur calculera, conformément aux disposi-
tions de l'article 4.9 et ce à partir du 1°T janvier 2006, le mon-
tant des produits financiers notionnels de l'années écoulée
générés par les provisions constituées pour couvrir à terme les
Travaux d'Abandon. Ce montant sera réputé correspondre à
une provision pour remise en état des sites, et, en consé-
quence, ne sera pas porté au compte des Coûts Pétroliers.

Au plus tard le quinze décembre de la même Année Civile, le
Comité de Gestion adoptera, sur recommandation du Comité
d'Evaluation des Provisions pour Travaux d'Abandon et pour
chaque Permis d'Exploitation concerné, le Programme de
Travaux d'Abandon, et le Budget global correspondant, pour la
période allant jusqu'à la fin de la réalisation des Travaux
d'Abandon. A la même date, le Comité de Gestion approuvera
également le montant de la provision que le Contracteur sera
tenu de constituer pour chaque Baril d'Hydrocarbures
Liquides restant à produire. Chaque entité membre du
Contracteur imputera en conséquence sur les Coûts Pétroliers
de chacune des Années Civiles suivantes une somme égale au
montant de la provision à constituer par Baril restant à pro-
duire multipliée par la part de la production d'Hydrocarbures
Liquides lui revenant au titre de l'Année Civile considérée sur
ce Permis d'Exploitation.

Si besoin est, au plus tard le quinze novembre de chaque
Année Civile, l'Opérateur présentera au Comité d'évaluation
des Provisions pour Travaux d'Abandon, les modifications qu'il
convient d'apporter à l'estimation des réserves restant à
exploiter et au coût des Travaux d'Abandon prévus.
En fonction de ces nouvelles estimations de réserves restant à
produire et des nouvelles estimations de coûts des Travaux
d'Abandon, l'Opérateur déterminera le cas , échéant, compte
tenu des provisions déjà effectuées à ce titre, le nouveau
montant en Dollars des provisions à constituer pour
l'ensemble des Années Civiles à venir jusqu'à l'arrêt de la
production sur chaque Baril d'Hydrocarbures Liquides qui
sera produit. Le Comité de Gestion approuvera, sur recom-
mandation du Comité d'Evaluation des Provisions pour
Travaux d'Abandon, ce nouveau montant le quinze décembre
de la même Année Civile au plus tard.

5.6 Les livres et écritures comptables, et tous les documents
financiers et techniques du Contracteur se rapportant aux
Travaux Pétroliers sont soumis à vérification et à inspection
périodiques de la part du Congo ou de ses représentants.

Si le Congo désire exercer ce droit de vérification, il préviendra
le Contracteur par écrit. Telle vérification aura lieu dans un
délai de quarante cinq jours suivant telle notification et sera
menée. soit en faisant appel au personnel de l'administration
congolaise et de la SNPC, soit en faisant appel à un
cabinet indépendant internationalement reconnu, désigné par
lui et agréé par le Contracteur. L'agrément du Contracteur
n'est pas refusé sans motif valable.

Pour une Année Civile donnée, le Congo dispose normalement
d'un délai de quinze mois à compter de la date de dépôt auprès
du Congo des comptes définitifs pour l'Année Civile en vérifica-
tion pour effectuer en une seule fois ces examens et vérifica-
tions. Bien qu'il soit prévu que le Congo exercera
normalement son droit de vérification annuellement sur ce
délai de quinze mois, le Congo exerce son droit de vérification

32

pour plusieurs exercices antérieurs, jusqu'à un maxi-
mum de deux Années Civiles à partir de la date de dépôt des
comptes définitifs auprès du Congo pour l'exercice le plus
récent.

Au cas où, pour une raison quelconque, ces vérifications
n'auraient pas été effectuées, ces vérifications concernant
plusieurs exercices seront effectuées en une seule fois de façon
à gêner le moins possible le Contracteur et incluent l'exercice
le plus récent pour lequel des comptes définitifs ont été
déposés.

Lorsque le Congo exerce ce droit d'audit, les Budgets relatifs à
cet exercice particulier sont utilisés pour la réalisation de ces
contrôles.

Les frais afférents à cette vérification sont pris en charge par le
Contracteur, dans la limite d'un montant annuel de trente cinq
mille Dollars, et font partie des Coûts Pétroliers. Ce montant
est actualisé chaque année par application de
l'indice défini à l'article 7.7 du Contrat.

Lorsque la vérification n'est pas réalisée par le personnel de
l'administration congolaise, le cabinet indépendant agréé par
le Congo et le Contracteur exerce sa mission dans le respect
des termes de référence établis par le Congo pour l'examen de
l'application des règles définies dans la Procédure Comptable
pour la détermination des Coûts Pétroliers et leur récupé-
ration. Lesdits termes de référence sont communiqués au
Contracteur avant l'intervention dudit cabinet. Le rapport final
de cette vérification est communiqué dans les meilleurs délais
au Contraéteur.

Les comptes des Sociétés Affiliées de l'Opérateur, à l'exception
des Sociétés Affiliées de droit congolais, qui sont notamment
chargées de fournir leur assistance au Contracteur, pourront
être audités conformément aux dispositions de l'article 22 de
la Procédure Comptable.

Pour toutes contradictions, erreurs ou anomalies relevées lors

des inspections et vérifications, le Congo peut présenter ses |

objections au Contracteur par écrit et de manière raisonnable-
ment détaillée, dans les quatre-vingt dix jours suivant la fin de
ces examens et vérifications.

Les dépenses imputées aux Coûts Pétroliers et les calculs
relatifs au Partage de la Production Nette dans ladite Année
Civile sont considérés comme définitivement approuvés
lorsque le Congo n'a pas opposé d'objection dans les délais
visés ci-dessus.

Les différends qui pourraient subsister seront portées à la
connaissance du Comité de Gestion avant d'être éventuel-
lement soumis à l'arbitrage conformément aux positions de
l'article 22 ci-dessous.

Toute objection, contestation ou réclamation raisonnablement
soulevée par le Congo fait l'objet d'une concertation avec le
Contracteur ou l'entité composant le Contracteur concernée.
Ce dernier rectifiera les comptes et prendra en compte toutes
les contestations soulevées par le Congo dans les plus brefs
délais en fonction des accords qui seront intervenus, ceci en
application des dispositions de la réglementation en vigueur au
Congo.

Au cas où le litige persisterait, la procédure d'arbitrage définie
à l'Article 22 s'appliquerait, ce qui pourrait mener à l'applica-
tion des dispositions visés au Chapitre XIII du Code des
Hydrocarbures.

5.7 Les registres et livres de comptes et tous les documents
financiers et techniques retraçant les Travaux Pétroliers sont

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

tenus par l'Opérateur en langue française et libellés en Dollars.
| Les registres sont utilisés pour déterminer la quote-part des
| Coûts Pétroliers et de la production revenant à chacune des
entités composant le Contracteur aux fins du calcul par celles-
ci des quantités d'Hydrocarbures Liquides leur revenant au
titre des Articles 7 et 8 du Contrat.

| Il est de l'intention des Parties qu'à l'occasion de la conversion

| de devises et de toutes autres opérations de changes relatives
aux Travaux Pétroliers le Contracteur ne réalise ni gain, ni
perte, qui ne soit porté aux comptes des Coûts Pétroliers.

Les modalités relatives à ces opérations sont précisées dans la
Procédure Comptable.

Article 6 : Découverte d'Hydrocarbures

6.1 Dès qu'une découverte est faite pour le compte du
Contracteur, l'Opérateur en informe le Congo. Dans les
meilleurs délais et au plus tard trente jours qui suivent la fin
du sondage de découverte, le Contracteur présente au Comité
de Gestion un premier rapport de découverte sur le ou les
niveaux rencontrés qui peuvent être considérés comme
producteurs, l'importance des indices donnés par le gisement
et une estimation des travaux à entreprendre dans les trois
| mois suivants.

6.2 Au plus tard dans les six mois qui suivent la découverte,
après mise à jour du rapport de découverte, le Contracteur
soumet au Comité de Gestion.

| un rapport détaillé sur la découverte ;

e de Travaux et le Budget prévisionnel néce-
| mire à la délinéation du gisement comprenant notamment les
travaux complémentaires à effectuer et le nombre de puits de
délinéation à forer :

un planning de réalisation des travaux de délinéation.

Après examen et modifications éventuelles des propositions du
Contracteur par le Comité de Gestion, les règles de décision
définies à l'Article 4.3 ci-dessus s'appliquent.

6.3 A l'issue des travaux de délinéation, le Contracteur soumet
un rapport au Comité de Gestion sur les possibilités de mise
en production du gisement ainsi délimité.

Après examen de ce rapport par le Comité de Gestion, si le
Contracteur établit le caractère commercial du gisement en
fonction de ses critères d'évaluation, le titulaire, à la demande
du Contracteur, sollicite l'octroi d'un Permis d'Exploitation
auprès de l'administration congolaise compétente.

Article 7 : Remboursement des Coûts Pétroliers

7.1 Le Contracteur assure le financement de l'intégralité des
| Coûts Pétroliers.

7.2 Le remboursement des Coûts Pétroliers s'effectuera sur la
Zone de Permis en général, et, plus particulièrement, sur la
zone de chaque Permis d'Exploitation. A cet effet, une part de

| la production d'Hydrocarbures Liquides provenant de la Zone
de chaque Permis d'Exploitation au cours de chaque Année
Civile sera effectivement affectée au remboursement des Coûts
Pétroliers (ci-après désignée “Cost Oil”).

7.3 Dès le démarrage de la production d'Hydrocarbures

Liquides sur la Zone de Permis, chaque entité composant le

Contracteur commencera à récupérer sa part des Coûts

Pétroliers relatifs à la Zone de Permis en recevant chaque
| Année Civile une quantité d'Hydrocarbures Liquides équiva-
| lant au pourcentage C, indiqué ci-dessous, du total de la

Production Nette du Permis d'Exploitation multipliée par le

pourcentage d'intérêt qu'elle détient dans le Permis
| d'Exploitation.
Du 17 juillet 2006

RÉCUPÉRATION DU COST OIL
Production Nette Cumulée Limite du Cost Oil
(Millions bbls) (Cost Stop) _
0<25 60%
25 à 100 55%
>100 50%

Si au cours d'une Année Civile, les Coûts Pétroliers non
encore récupérés par une entité composant le Contracteur
dépassent la valeur du Cost Stop, le surplus ne pouvant être
récupéré dans ladite période sera reporté sur les Années
Civiles suivantes jusqu'à récupération totale ou expiration du
Contrat.

7.4 Au cas où au cours d'une Année Civile le Cost Oil n'est pas
suffisant pour permettre le remboursement intégral des Coûts
Pétroliers, les Coûts Pétroliers non récupérés au cours de
l'Année Civile par une entité du Contracteur pourront être
cumulés avec les Coûts Pétroliers relatifs à la Zone de Permis
Associé pour cette même entité, pour autant que cette entité
ait un intérêt dans ladite Zone de Permis Associé.

7.5 La valeur du Cost Oil sera déterminée en utilisant le Prix
Fixé pour chaque Qualité d'Hydrocarbures Liquides tel que
défini à l'Article 9 ci-dessous.

7.6 Le remboursement des Coûts Pétroliers pour chaque
Année Civile au titre des Permis d'Exploitation s'effectuera
selon l'ordre de priorité suivant :

- les coûts des Travaux d'Exploitation :

- les coûts des Travaux de Développement ;

- les coûts des Travaux de Recherche ;

- les provisions décidées pour la couverture des coûts des
Travaux d'Abandon.

Les Coûts Pétroliers sont reclassés dans les catégories de
Travaux Pétroliers ci-dessus selon leur nature.

7.7 Au moment de leur remboursement, les Coûts Pétroliers
non récupérés seront actualisés à compter de leur date de
paiement par application de l'indice d'inflation du produit
intérieur brut des Etats-Unis d'Amérique, tel que publié par
l'OCDE dans sa Revue Mensuelle, à la page “National
Accounts”, sous les références : “National Income and Product
- Etats-Unis - Implicit Price Level”. La valeur de l'indice était de
100 en 1985 et de 132,3 au 4ème trimestre 1993 (publication
du mois de mars 1996). En cas d'impossibilité d'utiliser ladite
référence, les Parties se concerteront pour convenir d'une
nouvelle référence. Le remboursement annuel des Coüts
Pétroliers se fera à la limite du Cost Stop.

Sur la Zone de Permis, afin de tenir compte des situations
particulières qui résulteraient des prix exceptionnellement bas
des hydrocarbures liquides, les Parties conviennent des dispo-
sitions suivantes :

- si le Prix Fixé est compris entre 10 Dollars et 14 Dollars par
Baril, le Cost Oil sera au plus égal à une valeur qui décroi-
tra linéairement entre 70 % et C % de la Production Nette
de la qualité d'Hydrocarbures Liquides estimés en barils; C
étant défini à l'article 7.3.;

- si le Prix Fixé est inférieur à 10 Dollars par Baril, le Cost Oil
sera au plus égal au produit des 7/10 du Prix Fixé multi-
plié par la Production Nette, exprimée en Barils.

- au cas ou le Prix Fixé serait supérieur à trente deux Dollars
par Baril, valeur actualisée comme indiquée à l'Article 8.2

Journal Officiel de la République du Congo 33

dernier alinéa, les Coûts Pétroliers seront remboursés au
Contracteur par affectation d'une quantité d'Hydrocarbures
Liquides dont la valeur sera au plus égale au produit de la
Production Nette de la Zone de Permis, exprimée en Barils,
multipliée par le Cost Oil multiplié par trente deux Dollars
(valeur actualisée).

7.8 Nonobstant toutes autres dispositions de ce Contrat, les
coûts associés aux Travaux de Développement et d'Abandon,
qui ne résultent pas dans l'établissement d'un Permis
d'Exploitation, seront des Coûts Pétroliers récupérables, dans
le cadre d'un Permis d'Exploitation découlant du Permis
Marine III, dans l'ordre de récupération définie a l'Article 7.5
ci-dessus.

Article 8 - Partage de la production

8.1 La Production Nette sur la Zone de chaque Permis
d'Exploitation, déduction faite de la Redevance minière propor-
tionnelle, de la Provision pour Investissements Diversifiés et de
la quantité affectée au remboursement des Coûts Pétroliers,
conformément aux dispositions de l'Article 7 ci-dessus (ci-
après désignée « Profit Oil »), sera partagée entre le Congo et le
Contracteur dans les proportions indiquées ci-dessous.

PARTAGE DU PROFIT
Production Nette Part du Contracteur Part du Congo
Cumulée (Millions bbls)
O0<25 60% 40%
25 à 100 55% 45%
>100 50% 50%

8.2 Dans la Zone de Permis, si le Prix Fixé d'une ou plusieurs
qualités d'Hydrocarbures Liquides est supérieur au seuil de
prix haut défini ci-dessous, la part de chaque qualité
d'Hydrocarbures Liquides équivalant en valeur à la différence
entre le seuil de prix haut et le Prix Fixé pour telle qualité
d'Hydrocarbures Liquides, sera partagée, après déduction de
la Redevance, jusqu'à une Production Nette Cumulée de
25 millions de Barils à raison de 40 % pour le Contracteur et
60 % pour le Congo, et au-delà d'une Production Nette
Cumulée au-delà de 25 millions de Barils à raison de 30 %
pour le Contracteur et 70 % pour le Congo. Les quantités res-
tantes de chaque Qualité d'Hydrocarbures Liquides resteront
partagées comme stipulé ailleurs dans l'Article 8.1.

Le seuil de prix haut applicable à tout moment sera de trente
deux (32) Dollars par Baril, déterminé à la mise en production
du premier Permis d'Exploitation découlant du permis Marine
III et sera actualisé par application de l'indice défini au 7.7.
8.3 Si les Coûts Pétroliers devant être récupérés durant une
année particulière sont en dessous de la valeur du Cost Stop
comme défini dans l'Article 7.2, pour chaque Permis
d'Exploitation, la différence entre la quantité de production
équivalente à de tels Coûts Pétroliers et le Cost Stop sera
considérée comme ‘Excess' Cost Oil et sera partagée, jusqu'à
une Production Nette Cumulée de 25 millions de Barils à
raison de 50 pour le Contracteur et 50 % pour le Congo. et
au-delà d'une Production Nette Cumulée de 25 millions de
Barils à raison de 40 % pour le Contracteur et -60 % pour le
Congo.

8.4 Pour la répartition du Profit Oil de la Zone de Permis entre
le Congo et chaque entité composant le Contracteur, les parts
de chaque Qualité d'Hydrocarbures Liquides à recevoir par le
Congo et par chaque entité composant le Contracteur sont
proportionnelles au rapport entre la Production Nette de

34 Journal Officiel de la République du Congo

chacune de ces Qualités d'Hydrocarbures Liquides affectées
au Profit Oil et la somme des Productions Nettes des
Hydrocarbures Liquides affectées au Profit Oil.

Article 9 - Valorisation des Hydrocarbures Liquides

9.1 Pour les besoins de la gestion du présent Contrat, le brut
de référence sera le Brent de la Mer du Nord, dont la valeur de
la cotation telle que publiée par le Platt's à la rubrique «Brent
daté» sera «le prix de référence».

Aux fins de la récupération des Coûts Pétroliers, du partage du
Profit Oil, de la détermination des montants à verser au titre
de la PID prévue à l'article 10 ci-après et de la perception en
espèces de la Redevance minière proportionnelle, le prix de
chaque Qualité. d'Hydrocarbures Liquides est le “Prix Fixé”.

Le “Prix Fixé” reflétant la valeur d'une Qualité d'Hydrocarbures
Liquides, “FOB” terminal de chargement au Congo. sur le
marché international, est déterminé en Dollars par Baril. Le
“Prix Fixé” est déterminé paritairement par le Contracteur et le
Congo pour chaque mois.

9.2 Dans le mois suivant la fin de chaque Trimestre, le Congo
et le Contracteur se rencontrent afin de déterminer d'un com-
mun accord, pour chaque Qualité d'Hydrocarbures Liquides
produite, le “Prix Fixé” pour chaque mois du Trimestre écoulé.
A cette occasion, le Contracteur soumet au Congo les informa-
tions visées à l'article 9.1 ci-dessus et tout élément pertinent
se rapportant à la situation et à l'évolution des prix des
Hydrocarbures Liquides sur les marchés internationaux.

Si, au cours de cette réunion, un accord unanime ne peut être
obtenu, les Parties se rencontrent à nouveau en apportant
toute information complémentaire utile relative à l'évolution
des prix des Hydrocarbures Liquides de qualités similaires afin
d'obtenir une décision unanime avant la fin du deuxième mois
suivant la fin du Trimestre considéré.

Pour les besoins de la gestion du Contrat, le Contracteur
détermine un prix mensuel provisoire qui reflètera le niveau du
marché pétrolier à cette période, pour chaque Qualité
d'Hydrocarbures Liquides, qu'il applique jusqu'à la détermina-
tion définitive du “Prix Fixé” pour le mois considéré. Ce prix
provisoire est porté à la connaissance du Congo.

En cas de désaccord persistant des Parties sur la détermina-
tion du “Prix Fixé”, l'une ou l'autre Partie peut soumettre le
différend à l'arbitrage dans les conditions prévues à l'Article 22
du Contrat.

9.3 En cas d'exploitation d'un gisement de Gaz Naturel, le
Congo et le Contracteur se concerteront pour fixer le prix du
Gaz Naturel conformément aux dispositions de l'Article 14 ci-
après.

Article 10 - Provision pour Investissements Diversifiés

La Provision pour Investissements Diversifiés ou “PID”, a pour
objet de permettre d'affecter des fonds à des investissements
ou à des engagements financiers destinés au développement
de l'économie congolaise : ces fonds seront affectés notamment
à la promotion des petites et moyennes entreprises, des petites
et moyennes industries et à une aide au financement des
projets de promoteurs nationaux.

Le montant de la “PID" est fixé pour chaque Année Civile à un
pour cent de la valeur au (x) Prix Fixé(s) de la Production Nette
de la Zone de Permis.

Edition Spéciale N° 06 - 2006

Les montants correspondants sont versés par chaque entité
composant le Contracteur sur les comptes indiqués par le
Congo, conformément aux dispositions de la Procédure
Comptable.

Les montants affectés à la PID constituent des Coûts
Pétroliers.

Article 11 - Régime fiscal relatif aux hydrocarbures liquides

11.1 La Redevance minière proportionnelle due au Congo est
fixée à 15% de la Production Nette de la zone du permis

Le Congo aura le droit de recevoir la Redevance minière
proportionnelle en espèces en notifiant au Contracteur son
choix au moins quatre vingt dix (90) jours à l'avance. Si une
telle notification n'est pas faite par le Congo, la Redevance
sera, alors. prélevée par le Congo en nature au point d'enlève-
ment.

Les quantités d'Hydrocarbures Liquides consommées par le
Contracteur au cours des Travaux Pétroliers seront assujetties
au paiement en espèces de la Redevance minière proportion-
nelle. Les dépenses correspondantes constitueront des Coûts
Pétroliers.

11.2 Le Contracteur est assujetti au paiement de la redevance
superficiaire conformément aux dispositions du code des
Hydrocarbures.

11.3 La part d'Hydrocarbures Liquides revenant au
Contracteur à l'issue des affectations et des partages définis
aux Articles 7 et 8 ci-dessus est nette de tout impôt, droit ou
taxe de quelque nature que ce soit.

Par conséquent, la part d'Hydrocarbures Liquides revenant au
Congo à l'issue des affectations et des partages définis aux

| Articles 7, 8 et 11.1 ci-dessous comprend et doit englober

entièrement l'impôt sur les sociétés au taux indiqué dans le
Code des Hydrocarbures à la Date d'Effet sur les revenus de
chaque entité composant le Contracteur provenant des
activités réalisées en application du Contrat. Les déclarations
fiscales sont établies en Dollars et fournies par chaque entité
composant le Contracteur. Les quitus fiscaux correspondants
à ces entités seront délivrés à chacune d'elles par
l'Administration congolaise.

Ces déclarations restent soumises au contrôle de l'administra-
tion fiscale selon la réglementation fiscale applicable sans
préjudice des dispositions de l'Article 5.6 du Contrat.

Les dispositions du présent Article s'appliquent séparément à
chaque entité composant le Contracteur pour l'ensemble des
Travaux Pétroliers réalisés au titre de ce Contrat.

11.4 Le Contracteur sera sujet aux dispositions de l'Annexe 2
de ce Contrat. Les matières non expressément visées par cette
Annexe 2 sont soumises au droit commun des douanes en

vigueur au Congo.

Article 12 - Transfert de propriété et enlèvement des
Hydrocarbures Liquides

12.1 Les Hydrocarbures Liquides produits deviennent la
propriété indivise du Congo et du Contracteur au passage de
la tête des puits de production.

La propriété de la part d'Hydrocarbures Liquides revenant au
Congo et à chaque entité composant le Contracteur en

Du 17 juillet 2006

application des Articles 7, 8 et 11 est transférée à ceux-ci à la
sortie des installations de stockage ; dans le cas d'une expédi-
tion par navire pétrolier, le point de transfert de propriété est
le point de raccordement entre le navire et les installations de
chargement.

Le Congo prend également livraison au même point de la part
d'Hydrocarbures Liquides lui revenant.

Chaque entité composant le Contracteur, ainsi que ses clients
et transporteurs, a le droit d'enlever librement au point d'enlè-
vement choisi à cet effet la part d'Hydrocarbures Liquides lui
revenant en application des Articles 7, 8 et 11 ci-dessus.

Tous les frais relatifs au transport, au stockage et à l'expédi-
tion des Hydrocarbures Liquides jusqu'au point d'enlèvement
font partie des Coûts Pétroliers.

Les parties conviennent que le Contracteur doit souscrire une
assurance couvrant le risque des dommages sur la totalité des
Hydrocarbures Liquides, y compris la part du Congo. Le coût
de cet assurance doit être inclus comme Coût Pétrolier.

12.2 Les Parties enlèvent leur part respective d'Hydrocarbures
Liquides, FOB terminal de chargement, sur une base aussi
régulière que possible, étant entendu que chacune d'elles peut,
dans des limites raisonnables, enlever plus ou moins que la
part lui revenant au jour de l'enlèvement, à condition toutefois
qu'un tel sur-enlèvement ou sous-enlèvement ne porte pas
atteinte aux droits de l'autre Partie et soit compatible avec le
taux de production, la capacité de stockage et les caractéris-
tiques des navires. Les Parties se concertent régulièrement
pour établir un programme prévisionnel d'enlèvements sur la
base des principes ci-dessus. Les Parties arréteront et convien-
dront, avant le début de toute production commerciale sur la
Zone de Permis, d'une procédure d'enlèvement fixant les
modalités d'application du présent Article.

12.3 Chaque entité composant le Contracteur est tenue, à la
demande du Congo, de vendre en priorité aux industries
congolaises, aux conditions définies ci-dessous, les
Hydrocarbures Liquides lui revenant, y compris Cost Oil ainsi
que Profit Oil, en vue de satisfaire les besoins de celles-ci.
Le Congo n'exigera pas de ces entités qu'elles vendent aux
industries congolaises au titre de chaque Année Civile des
quantités d'Hydrocarbures Liquides supérieures à trente pour
cent (30%) de la part leur revenant au titre du Contrat.
Le Congo pourra choisir la Qualité d'Hydrocarbures Liquides la
plus appropriée aux besoins des industries congolaises parmi
les qualités disponibles.

Le Congo notifiera à chaque entité du Contracteur, au moins
quatre vingt dix (90) jours avant le début de chaque Année
Civile, les quantités et les Qualités d'Hydrocarbures Liquides à
vendre aux industries congolaises pour l'Année Civile en ques-
tion. En pareil cas, le prix de vente des Hydrocarbures
Liquides sera payé en Dollars et selon des modalités de paie-
ment à convenir, y compris en ce qui concerne les garanties de
paiement, en fonction des circonstances, dans le cadre d'un
contrat qui sera négocié le moment venu avec les acheteurs.
À condition que cela soit admis par les autres opérateurs
pétroliers, le Congo et le Contracteur conviendront d'un prix
préférentiel pour soutenir l'effort d'approvisionnement du pays
en produits pétroliers.

12.4 Dans la mesure où le Comité de Gestion déterminera que
cela est possible dans le cadre des opérations visées par le
Contrat, le Contracteur fera des efforts commercialement
raisonnables de fournir aux industries désignées par le Congo
les différentes Qualités d'Hydrocarbures Liquides requises. Au
cas où un mélange d'Hydrocarbures Liquides aurait déjà été
effectué, les entités du Contracteur s'engagent à la demande
du Congo à procéder à des échanges entre le volume

Journal Officiel de la République du Congo

35

d'Hydrocarbures Liquides revenant au Congo en application
du paragraphe 12.3 contre les volumes de pétrole brut de
qualités différentes qui sont à leur disposition et produites au
Congo, en tenant compte de la qualité, de la valeur et de tous
autres facteurs habituellement pris en considération selon les
pratiques en usage dans l'industrie pétrolière.

12.5 Sous réserve de la limite fixée au paragraphe 12.3 ci-
dessus, l'engagement de chaque entité du Contracteur de
fournir des Hydrocarbures Liquides aux industries congolaises
est limité, pour chaque Année Civile, à une quantité égale au
total de leurs besoins, multipliée par une fraction dont le
numérateur est la quantité d'Hydrocarbures Liquides de cette
qualité revenant à cette entité au titre de sa participation, et
dont le dénominateur est la production totale d'Hydrocarbures
Liquides de cette qualité réalisée au Congo pendant la même
Année Civile.

12.6 Au cas où il existerait au Congo plusieurs producteurs,
mais ou en raison des besoins des industries congolaises, les
entités du Contracteur se verraient obligées, à la demande du
Congo, de livrer des volumes supérieurs à leur obligation
déterminée en application des paragraphes 12.3 et 12.5 ci-
dessus, le Congo réunira l'ensemble des producteurs de
pétrole brut au Congo et s'efforcera de faire effectuer entre eux
des échanges de quantités de pétrole brut de telle sorte que
soit établie entre les différents producteurs l'égalité décrite aux
paragraphes 12.3 et 12.5 cidessus, en tenant compte de la
quantité, de la valeur et tous autres facteurs habituellement
pris en considération dans l'industrie pétrolière.

12.7 La livraison des quantités d'Hydrocarbures Liquides aux
industries congolaises se fera au point d'enlèvement à terre ou
en mer ou à la sortie des installations de stockage des entités
composant le Contracteur.

Article 13 - Propriété des biens mobiliers et immobiliers

13.1 La propriété des biens mobiliers et immobiliers de toute
nature acquis par le Contracteur dans le cadre des Travaux
Pétroliers sera automatiquement transférée au Congo (i) dès
complet remboursement au Contracteur des Coûts Pétroliers
correspondants ou (ii) en cas de retrait du Permis ou d'un
Permis d'Exploitation en découlant pour la part relative à ce
Permis d'Exploitation, par le Congo pour des raisons prévues
au Code des Hydrocarbures.

Toutefois, après le transfert de propriété, le Contracteur
pourra continuer à utiliser lesdits biens immobiliers et
mobiliers gratuitement et de manière exclusive pendant toute
la durée du Contrat ; en cas de cession ou de vente des biens
ainsi transférés, les produits obtenus seront en totalité versés
au Congo.

13.2 Dans le cas où des biens mentionnés ci-dessus font
l'objet de süretés consenties à des tiers dans le cadre du
financement des Travaux Pétroliers, le transfert de la
propriété de ces biens au Congo n'interviendra qu'après
complet remboursement par le Contracteur des emprunts
ainsi garantis et mainlevée des sûretés. Les Parties convien-
nent que les süretés sur les emprunts contractés dans le cadre
du financement des Travaux Pétroliers doivent avant leur mise
en oeuvre, être préalablement approuvés par le Congo.

13.3 Les dispositions ci-dessus ne sont pas applicables :

- aux équipements appartenant à des tiers et qui sont loués
au Contracteur ;

- aux biens mobiliers et immobiliers acquis par l'Opérateur
pour des opérations autres que les Travaux Pétroliers et qui
pourraient être utilisés au profit des Travaux Pétroliers
relatifs à la Zone de Permis.

13.4 L'Opérateur procédera chaque année à un inventaire des
biens mobiliers et immobiliers propriété du Congo et à leur
évaluation. Le transfert de propriété desdits biens fera l'objet

36

de procès-verbaux signés par le représentant du Congo et le
représentant de l'Opérateur.

Article 14 - Gaz Naturel

14.1 En cas de découverte de Gaz Naturel, le Congo et le
Contracteur se concerteront dans les plus brefs délais pour
examiner la possibilité économique d'une exploitation com-
merciale de cette découverte et, si elle est économiquement
raisonnable, envisager les aménagements qui devront être
apportés au Contrat.

14.2 Le Contracteur pourra utiliser le Gaz Naturel, associé ou
non, pour les besoins des Travaux Pétroliers, et procéder à
toute opération de réinjection de Gaz Naturel visant à amé-
liorer la récupération des Hydrocarbures Liquides. Les
quantités de Gaz Naturel ainsi utilisées ne seront soumises à
aucun droit, impôt ou taxe de quelque nature que ce soit.

14.3 Tout Gaz Naturel associé produit et non utilisé directe-
ment pour les Travaux Pétroliers ne pourra être brûlé à la
torche qu'après autorisation du Ministre chargé des hydrocar-
bures telle que prévue à l'Article 25, dernier alinéa du Code des
Hydrocarbures.

Article 15 - Formation et emploi du personnel congolais

15.1 Sur la base des besoins de formation exprimés par le
Congo, l'Opérateur mettra en oeuvre un pi e de forma-
tion de personnel dans le domaine de la recherche, de l'exploi-
tation et de la commercialisation des Hydrocarbures dont le
budget annuel sera égal, pour chaque Année Civile, à la
somme de quarante cinq mille dollars US. Les program-
mes de formation et budgets susvisés seront préparés par
l'Opérateur et présentés au Comité de Gestion pour
discussion et approbation. Les actions de formation concerne-
ront les personnels techniques et administratifs de tous
niveaux du Congo, sans engagement de l'Opérateur à leur
endroit, et seront conduites au moyen de stages au Congo ou
à l'étranger, d'attributions de bourses d'études à l'étranger et,
le cas échéant, de la création d'un centre de formation profes-
sionnelle au Congo.

Les dépenses correspondant aux actions de formation consti-
tueront des Coûts Pétroliers.

Les reliquats ou budgets non utilisés au cours d'un exercice
donné, sont reportés à l'exercice suivant.

15.2 L'Opérateur assurera, à qualification égale, l'emploi en
priorité dans ses établissements et installations situés au
Congo, au personnel de nationalité congolaise. Dans la
mesure où il ne serait pas possible de trouver des ressortis-
sants congolais ayant des qualifications nécessaires pour
occuper les postes à pourvoir, l'Opérateur pourra embaucher
du personnel étranger, conformément à la réglementation en
vigueur au Congo.

Article 16 - Produits et services nationaux

16.1 Dans le cadre des Travaux Pétroliers, il est convenu que
la priorité sera accordée aux entreprises congolaises pour
l'octroi de contrats à condition qu'elles remplissent les condi-
tions requises, à savoir : fournir des biens ou des services de
qualité égale à ceux disponibles sur le marché international et
proposés à des prix (article par article), toutes taxes comprises,
concurrentiels par rapport à ceux pratiqués par les sous-
traitants étrangers pour des biens et services similaires. La
préférence sera notamment accordée aux services offerts par
les sociétés contrôlées par le Congo lorsqu'elles remplissent les
conditions indiquées ci-dessus.

16.2 Le contracteur recourra prioritairement conformément
aux dispositions de l'article 22 du code des Hydrocarbures
en cas de besoin aux services du Centre des Services Pétro-
liers installé dans le Port Autonome de Pointe Noire.

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

| Article 17 - Informations - Confidentialité - Déclarations
| Publiques

17.1 Outre les obligations de fourniture d'informations aux

autorités congolaises mises à la charge du Contracteur par la

réglementation pétrolière, l'Opérateur fournira au Congo une

copie des rapports et documents suivants qui seront établis
| après la Date d'Effet du Contrat :

| - rapports journaliers sur les activités de forage :

- rapports hebdomadaires sur les activités de géophysique :

- rapports d'études de synthèse géologique ainsi que les
cartes y afférentes:

- rapports de mesures, d'études et d'interprétations géophy-
siques, cartes, profils, sections ou autres documents
afférents, ainsi que, sur demande du Congo, l'original des
bandes magnétiques sismiques enregistrées ;

- rapports d'implantation et de fin de sondage pour chacun
des forages, ainsi qu'un jeu complet des diagraphies
enregistrées ;

- rapports des tests ou essais de production réalisés ainsi que
de toute étude relative à la mise en débit ou en production
d'un puits :

- rapports concernant les analyses effectuées sur carotte ;
études de gisement :

- rapports de production ;

- tous les rapports journaliers, mensuels ou annuels issus
des activités de recherche, de développement et d'exploita-
tion.

Toutes les cartes, sections, profils, diagraphies et autres
documents géologiques ou géophysiques seront fournis sur un
support transparent adéquat pour reproduction ultérieure.
Une portion représentative des carottes et des déblais de
forage prélevés dans chaque puits ainsi que des échantillons
des fluides produits pendant les tests ou essais de production
seront également fournis au Congo dans ces délais raison-
nables. À l'expiration du Contrat, pour quelque raison que ce
soit, les documents originaux et échantillons relatifs aux
Travaux Pétroliers conduits postérieurement à la Date d'Effet
seront remis au Congo.

Le Congo pourra à tout moment prendre connaissance des
rapports de l'Opérateur sur les Travaux Pétroliers, dont au
moins une copie sera conservée au Congo.

Toutes les données techniques telles que citées ci-dessus
appartiennent au Congo. Le transfert des données au Congo
ou à un autre lieu indiqué par le Congo est financé par le
Contracteur. Les dépenses correspondantes sont constitutives
de Coûts Pétroliers.

17.2 Le Contrat ainsi que ses annexes et toutes les informa-
tions relatives à l'exécution du Contrat sont, vis-à-vis des tiers,
traités comme confidentiels par les Parties. Cette obligation ne
concerne pas :

{i) les informations relevant du domaine public,

ii) les informations déjà connues par une Partie avant qu'el-
les ne lui soient communiquées dans le cadre du Contrat,
et

ii) les informations obtenues légalement auprès de tiers qui
les ont eux-mêmes obtenues légalement et qui ne font l'ob-
jet d'aucune restriction de divulgation ni d'engagement de
confidentialité.

Les Parties peuvent cependant communiquer les informations
visées au 17.2, en tant que de besoin, en particulier :

- à leurs autorités de tutelle ou à des autorités boursières, si
elles y sont légalement ou contractuellement obligées, ou

- aux instances judiciaires ou arbitrales dans le cadre de pro-
cédures judiciaires ou arbitrales, si elles y sont légalement
ou contractuellement obligées, ou

- à leurs Sociétés Affiliées, étant entendu que la Partie qui

Du 17 juillet 2006

communique de telles informations à une Société Affiliée se
porte garante envers l'autre Partie du respect de l'obligation
de confidentialité, ou

- aux banques et organismes financiers dans le cadre du
financement des Travaux Pétroliers, sous réserve que ces
banques et organismes s'engagent à les tenir confiden-
tielles.

L'Opérateur peut également communiquer les informations
aux tiers, fournisseurs, entrepreneurs et prestataires de
services intervenant dans le cadre du Contrat, à condition
toutefois qu'une telle communication soit nécessaire pour la
réalisation des Travaux Pétroliers et que lesdits tiers s'enga-
gent à les tenir confidentielles.

Toutes les entités composant le Contracteur qui projètent de
céder tous leurs intérêts, ou une partie de leur intérêts,
peuvent également communiquer des informations à des tiers
en vue d'une cession d'intérêts pour autant que ces tiers sous-
crivent un engagement de confidentialité dont copie sera com-
muniquée au Congo.

17.3 Sauf application des dispositions du présent Contrat.
aucune déclaration publique, annonce ou circulaire concer-
nant les conditions et les dispositions de ce Contrat, ou infor-
mations sensibles qui peuvent être définies comme telles par le
Congo de temps à autre concernant les activités des Parties, ne
sera faite ou émise par, ou au nom de l'une des Parties, sans
l'approbation préalable par écrit de l'autre Partie.

Article 18 - Cessions

Toute cession d'intérêt de toute, ou d'une partie de la Zone de
Permis par l'une des entités composant le Contracteur sera.
soumise à l'approbation préalable du Congo telle que définie à
l'Article 36 de la loi portant Code des Hydrocarbures.

Cette approbation est également requise pour toute opération
ayant pour conséquence le changement de contrôle de l'entité
cédante.

L'évaluation de la demande d'approbation par le Congo sera
faite de façon diligente, en se focalisant sur les capacités tech-
niques et financières de l'entité cessionnaire.

Article 19 - Entrée en Vigueur - Date d'Effet - Durée -
Modifications

19.1 Le Contrat prend effet à la date de sa signature (art.1.14)

19.2 Le Contrat entrera en vigueur à la date d'approbation par
la loi du présent Contrat. (art. 1.15)

19.3 Le Contrat restera en vigueur pendant toute la durée
comprise entre la Date d'Entrée en Vigueur et la date de termi-
naison prévue à l'Article 23 cidessous.

19.4 Les termes de ce Contrat ne peuvent être modifiés que par
l'accord unanime des Parties.

19.5 S'il est démontré, par l'une ou l'autre Partie que l'équi-
libre économique général des dispositions de ce Contrat au
moment de la Date d'Effet a été défavorablement influencé par
des changements de lois, de statuts, de réglementations ou
d'autres matières applicables à ce Contrat qui pourraient
prendre effet après la Date d'Effet, des avenants au présent
Contrat seront pris pour rétablir un tel équilibre économique
général. Au cas où aucun accord ne pourrait être trouvé, tous
les différends seront soumis à un arbitrage selon les termes de
l'article 22.

Article 20 - Force majeure

20.1 Aucun retard ou défaillance d'une Partie à exécuter l'une
quelconque des obligations découlant du Contrat ne sera

Journal Officiel de la République du Congo 37

considéré comme une violation de ce Contrat si ce retard ou
cette défaillance est dû à un cas de force majeure, c'est-à-dire
à un événement imprévisible, irrésistible et indépendant de la
volonté de la Partie qui l'invoque.

Si par suite d'un cas de force majeure, l'exécution de l'une
quelconque des obligations du Contrat est différée, la durée du
retard en résultant, augmentée du temps qui pourra être
nécessaire à la réparation des dommages causés pendant ledit
retard et à la reprise des Travaux Pétroliers, sera ajoutée au
délai prévu au Contrat pour l'exécution de ladite obligation.

20.2 Lorsqu'une Partie considère qu'elle se trouve empêchée de
remplir l'une quelconque de ses obligations en raison d'un cas
de force majeure, elle doit le notifier sans délai à l'autre Partie
en spécifiant les éléments de nature à établir la force majeure,
et prendre, en accord avec l'autre Partie, toutes les disposi-
tions utiles et nécessaires pour permettre la reprise normale
de l'exécution des obligations affectées dès la cessation de
l'événement constituant le cas de force majeure.

Les obligations autres que celles affectées par la force majeure
doivent continuer à être remplies conformément aux disposi-
tions du Contrat.

Article 21 Droit applicable

21.1 Le Contrat est régi par le droit congolais et sera inter-
prété selon le droit congolais.

Article 22 - Arbitrage

22.1 Tous les différends découlant du Contrat, à l'exception de
ceux visés au paragraphe 22.4 ci-dessous, qui surgiront entre
le Congo d'une part, et les entités du Contracteur d'autre part,
qui ne pourront pas être résolus à l'amiable, seront tranchés
définitivement par arbitrage conformément aux règles en
vigueur à la Date d'Entrée en Vigueur de la Chambre du
Centre International pour le règlement des différends relatifs
aux investissements (ci-après désigné le Centre”) institué par
la Convention pour le Règlement des différends relatifs aux
investissements entre Etats et Ressortissants d'autres Etats
{ci-après désigné la Convention “CIRD/"), à laquelle le Congo

est partie.

Les Parties déclarent qu'aux fins de l'article 25 de la
Convention CIRDI, tout différend relatif au Contrat est un
différend juridique résultant directement d'un investissement.

22.2 Le Congo d'une part et les entités du Contracteur d'autre
part nommeront un arbitre et s'efforceront de se mettre d'ac-
cord sur la désignation d'un tiers arbitre qui sera le président
du tribunal. A défaut de désignation d'un arbitre ou d'un
accord sur le tiers arbitre, les dispositions de l'article 38 de la
Convention CIRDI s'appliqueront.

22.3 L'arbitrage aura lieu à Paris, France. La procédure se
déroulera en langue française. Pendant la procédure d'arbi-
trage et jusqu'au prononcé de la sentence, aucune des Parties
n'effectuera un quelconque acte préjudiciable aux droits de
l'autre partie au titre du Contrat. Un jugement d'exequatur
pourra être rendu par tout tribunal ou toute autorité compé-
tente ou, le cas échéant, une demande pourra être introduite
devant ledit tribunal ou devant ladite autre autorité pour
obtenir la confirmation judiciaire de la sentence et une
décision exécutoire.

22.4 Tous les différends pouvant survenir entre les entités
constituant le Contracteur seront tranchés selon la clause
d'arbitrage du Contrat d'Association.

22.5 Si le Congo et une des entités du Contracteur sont en
désaccord sur la détermination du prix des Hydrocarbures
Liquides dans le cadre de l'Article 9 ci-dessus, le Congo ou
ladite entité pourra demander au Président de l'Institute of
Petroleum à Londres, Grande Bretagne. de désigner un expert

38 Journal Officiel de la République du Congo

international qualifié, à qui le différend sera soumis. Si le
Président de l'Institute of Petroleum ne désigne pas d'expert,
chacune des Parties au différend pourra demander au Centre
International d'Expertise de la Chambre de Commerce
Internationale à Paris de procéder à cette désignation. Le
Congo et ladite entité fourniront à celui-ci toutes les informa-
tions qu'ils jugeront nécessaires ou que l'expert pourra raison-
nablement demander.

22.6 Dans les trente jours de la date de sa désignation, l'expert
communiquera au Congo et à ladite entité le prix qui, à son
avis, doit étre utilisé en application de l'Article 9 ci-
dessus. Ce prix liera les Parties et sera réputé avoir été arrêté
d'un commun accord entre celles-ci. Les frais et honoraires de
l'Institute of Petroleum à Londres ou de la Chambre
de Commerce Internationale, ainsi que de l'expert, seront
partagés par parts égales entre le Congo et ladite entité.

L'expert ne sera pas un arbitre, et les procédures relatives à
l'arbitrage ne seront pas applicables.

Article 23 - Terminaison

23.1 Le Contrat prend fin (i) lorsque le Permis et tous permis
d'Exploitation en découlant auront expiré ou ne seront pas
renouvelés conformément aux dispositions du décret attributif
du Permis, ou (li) aux cas prévus par le Code des
Hydrocarbures ou (iii) pour chaque entité du Contracteur, en
cas de retrait volontaire ou involontaire conformément aux
dispositions prévues au Contrat d'Association. Nonobstant
toute(s) disposition(s) contraire(s) du Code des Hydrocarbures,
les Parties s'accordent spécifiquement que le Contracteur peut
volontairement mettre fin à ce Contrat, à tout moment. La
terminaison ne peut toutefois pas avoir lieu tant que le
Contracteur n'a pas rempli ou fait le nécessaire pour remplir
toutes les obligations applicables à la Zone de Permis au
moment de la demande de terminaison.

23.2 Si une entité du Contracteur souhaite se retirer volontai-
rement conformément au Contrat d'Association, le
Contracteur en informera le Comité de Gestion avec un préavis
de soixante quinze jours. Le Congo et le Contracteur
se concerteront pour le transfert de la participation de cette
entité.

23.3 En cas de terminaison du Contrat telle que prévue à
l'Article 23.1 ci-dessus :

(a) en accord avec les dispositions de l'Article 13 ci-dessus, le
Contracteur liquidera les opérations en cours et les actifs
acquis au titre du Contrat et rendra compte de cette liqui-
dation au Comité de Gestion. Les frais de cette liquidation
seront supportés par le Contracteur.

{b] le Contracteur réglera toutes les charges dont le paiement
lui incombera aux termes du Contrat.

Article 24 - Garanties générales

Le Congo garantit au Contracteur, ses Sociétés Affiliées, leurs
actionnaires et leurs fournisseurs pour la durée du Contrat, la
possibilité de transférer librement leurs revenus ou distribu-
tions vers des banques étrangères de leur choix, de maintenir
les avoirs en devises dans ces banques, et plus généralement
d'effectuer des paiements en devises sans restriction aucune
dans le cadre des opérations réalisées dans le cadre de ce
Contrat.

Article 25 - Adresses

Toute communication sera faite aux Parties aux adresses
suivantes Pour le Congo

a) Pour le Congo

Ministère des Hydrocarbures
BP 2120 Brazzaville
République du Congo

Tél : (242) 83.58.95
Fax: (242) 83.62.43

Edition Spéciale N° 06 - 2006
b) Pour le Contrateur
SNPC

B P 188 Brazzaville
République du Congo

Tel : (242) 81 09 64/81 40 77
Fax : (242) 81 04 92

c) PRESTOIL

BP 1146 Pointe-Noire
République du Congo
Tél : (242) 94 07 40
Fax : (242) 94 07 41

Article 26 - Divers

Tous les avis et autres communications prévus au Contrat
seront donnés par écrit soit

() par remise au représentant de la Partie au Comité de
Gestion ;

(ii) par courrier recommandé avec demande d'avis de récep-
tion ;

(iii) par télécopie adressée à la Partie qui doit être notifiée à
l'adresse appropriée indiquée ci-dessus.

Fait en quatre (4) exemplaires,
A Brazzaville, le 20 Décembre 2005

Pour le Congo,

Jean Baptiste TATI LOUTARD
ministre des hydrocarbures

Pour SNPC,

Denis Auguste Marie GOKANA
Président Directeur Général

Pour Prestoil,

Gérard BOURGOIN
Administrateur Général

ANNEXE 1

PROCÉDURE COMPTABLE

CHAPITRE 1 - RÈGLES GÉNÉRALES

ARTICLE 1 : L'OBJET

La présente Procédure Comptable constitue l'Annexe 1 au
Contrat de Partage de Production portant sur le Permis Marine
III du 20 décembre 2005 entre le Congo, la Société Nationale
des Pétroles du Congo («+ SNPC :) et la société Prestoil (« Prestoil
*) ainsi que toutes autres parties qui y sont nommées comme
Contracteur, dont elle fait partie intégrante.

Elle fixe les méthodes, règles et procédures comptables
auxquelles le Contracteur est tenu de se conformer au titre de
la comptabilisation des opérations résultant de l'exécution du
Contrat, ainsi que les rapports, états, déclarations, docu-
ments, informations et renseignements comptables et finan-
ciers, périodiques ou non, qui doivent obligatoirement être
fournis au Congo en plus de ceux prévus par la réglementation
fiscale et douanière applicable au Contracteur.

Les termes utilisés dans la présente Annexe 1 ont la même
signification que celle qui leur est donnée dans le Contrat, à
moins que le contexte ne confère clairement à ces termes une
signification différente. Pour les besoins de la présente
Procédure Comptable, le « Contracteur » peut en outre désigner
Du 17 juillet 2006

chacune des entités qui le constituent, notamment lorsqu'il
s'agit des droits ou obligations leur incombant à titre
personnel. Certains des droits et obligations du Contracteur
peuvent être exercés par l'intermédiaire de l'Opérateur, notam-
ment lorsqu'il s'agit d'opérations ou de comptes communs aux
entités qui constituent le Contracteur.

En cas de contradiction ou de divergence entre la présente
Annexe 1 et les stipulations du Contrat, ces dernières préva-
lent.

ARTICLE 2 : COMPTABILISATION DES OPERATIONS EN
DEVISES

Conformément à l'article 5.7 du Contrat, le Contracteur tient
sa comptabilité en langue française et en Dollars des Etats -
Unis d'Amérique (US $).

L'enregistrement initial des dépenses ou recettes réalisées en
monnaies, y compris le Franc CFA, autres que le US $ dans le
cadre des Travaux Pétroliers sera effectué en US $ à titre
provisoire sur la base des taux de change prévalant dans la
période et calculés conformément aux méthodes habituelles
du Contracteur.

La différence de change constatée entre l'enregistrement initial
et le montant résultant de l'application du taux de change en
vigueur lors du règlement ou de l'encaissement est imputée
aux mêmes comptes de Coûts Pétroliers que ceux qui ont été
mouvementés par l'enregistrement initial, de façon à ce qu'il ne
réalise ni gain ni perte.

Le Contracteur fera parvenir au Congo. avec les états trimes-
triels prévus au Chapitre VII de cette Procédure Comptable, un
relevé des taux de change utilisés dans la période, tels que
cotés par le « Wall Street Journal ».

Il est de l'intention des Parties qu'à l'occasion de la conversion
de devises, de la comptabilisation en US $ de montants en
monnaies, y compris le franc CFA, autres que le US $ et de
toutes autres opérations de change relatives aux Travaux
Pétroliers, le Contracteur ne réalise ni gain, ni perte qui ne soit
porté(e) aux comptes de Coûts Pétroliers.

ARTICLE 3 : TENUE DES COMPTES

Le Contracteur tiendra une comptabilité (ci-après la
+ Comptabilité ») des Coûts Pétroliers permettant de distinguer
les Travaux Pétrollers régis par le Contrat des autres activités
éventuellement exercées au Congo. La Comptabilité
correspond à la comptabilité analytique du Contracteur ou à
des états de suivi et de synthèse relatifs aux Travaux
Pétroliers.

Tous les registres, comptes, livres et états comptables, ainsi
que l'original des pièces justificatives, contrats, factures et
autres documents relatifs à la Comptabilité sont conservés au
Congo. Les registres, comptes, livres et états comptables, ainsi
que les originaux des contrats, factures et autres documents
justificatifs se rapportant aux Coûts Pétroliers doivent être
présentés à toute demande du Congo suivant les dispositions
du Contrat.

Tous les rapports, états, documents que le Contracteur est
tenu de fournir au Congo soit en vertu de la réglementation en
vigueur, soit en application du Contrat, doivent comporter tous
les renseignements, informations et indications utiles au suivi
du Contrat dans les conditions, formes et délais indiqués au
Chapitre VII de la présente Procédure Comptable.

Lesdits rapports, états, documents doivent être conformes aux
modèles établis, le cas échéant, par le Congo après consulta-
tion du Contracteur.

Journal Officiel de la République du Congo 39

CHAPITRE II - COMPTABILITÉ GÉNÉRALE
ARTICLE 4 : PRINCIPES

1 - La comptabilité générale enregistrant les activités des
entités constituant le Contracteur, exercées dans le cadre du
Contrat doit être conforme aux règles, principes et méthodes
du plan comptable général des entreprises en vigueur au
Congo (Plan Comptable OHADA).

Toutefois, lesdites entités ont la faculté d'appliquer les
règles et pratiques comptables généralement admises dans
l'industrie pétrolière dans la mesure où elles ne sont pas
contraires au Plan Comptable OHADA.

Il - Les réalisations au titre des Travaux Pétroliers sont impu-
tées au débit ou au crédit des comptes de Coûts Pétroliers dès
que les charges ou produits correspondants sont dus ou
acquis.

Les charges et produits peuvent donc comprendre des imputa-
tions des sommes déjà payées ou encaissées et des sommes
facturées mais non encore payées ou encaissées, ainsi que des
imputations correspondant à des charges à payer ou à des
produits à recevoir, c'est-à-dire des dettes ou créances
certaines, non encore facturées et calculées sur la base des
éléments d'estimation disponibles. Le Contracteur doit faire
diligence pour que toute imputation provisionnelle soit régula-
risée dans les plus brefs délais par la comptabilisation de la
dépense ou de la recette exacte.

Les charges à payer et les produits à recevoir, c'est-à-dire les
dettes et les créances certaines mais non encore facturées,
payées ou encaissées, sont également pris en compte ; ils sont
calculés sur la base d'estimations disponibles. Le Contracteur
doit faire diligence pour que toute inscription de cette nature
soit régularisée dans les plus brefs délais par la comptabilisa-
tion de la charge ou du produit réelle) correspondant(e).

ARTICLE 5 : LE BILAN

La comptabilité générale doit refléter fidèlement la situation
patrimoniale du Contracteur, aussi bien active que passive, et
permettre l'établissement d'un bilan annuel suffisamment
détaillé pour que le Congo puisse suivre l'évolution de chaque
élément de l'actif et du passif et apprécier la situation finan-
cière du Contracteur.

Le bilan doit faire ressortir, pour chaque catégorie d'opéra-
tions, le résultat desdites opérations. Celui-ci est constitué par
la différence entre les valeurs de l'actif net qui y est affecté à la
clôture et à l'ouverture de l'Année Civile, diminuée des supplé-
ments d'apports correspondant à des biens ou espèces nouvel-
lement affectés aux dites opérations, et augmenté des prélève-
ments correspondant aux retraits, par l'entreprise, de biens ou
d'espèces qui y étaient précédemment affectés.

L'actif net s'entend de l'excédent des valeurs d'actif sur le total
formé, au passif, par les créances des tiers et des Sociétés
Affilées du Contracteur, les amortissements et provisions
autorisés et justifiés.

Les biens appartenant au Congo, en application des stipula-
tions de l'Article 13 du Contrat, sont enregistrés dans la
Comptabilité permettant de faire ressortir clairement leur sta-
tut juridique et leur valeur d'acquisition, de construction ou de
fabrication.

Chaque entité constituant le Contracteur est responsable de la
tenue de ses propres registres comptables et doit respecter ses
obligations légales et fiscales en la matière.

ARTICLE 6 : COMPTES DE CHARGES

1 - Peuvent être portés au débit des comptes de charges et
pertes par nature toutes les charges, pertes et frais, à condi-
40

tion qu'ils soient justifiés et nécessités par les besoins des
Travaux Pétroliers, et qu'ils incombent effectivement au
Contracteur, à l'exclusion de ceux dont l'imputation n'est pas
autorisée par les stipulations du Contrat.

I1- Les charges à payer et les produits à recevoir, c'est-à-dire les
dettes et les créances certaines mais non encore facturées,
payées ou encaissées, sont également prises en charge :
ils sont calculés sur la base d'éléments d'estimation dispo-
nibles. Le Contracteur doit faire diligence pour que toute
inscription de cette nature soit régularisée dans les plus brefs
délais par la comptabilisation de la charge ou du produit réel
correspondant.

ARTICLE 7 : COMPTES DE PRODUITS ET PROFITS

Doivent être portés au crédit des comptes de produits et pro-
fits par nature, les produits de toute nature, liés aux Travaux
Pétroliers, qu'ils soient effectivement encaissés ou exigibles par
le Contracteur.

CHAPITRE II - LA COMPTABILITÉ DES COÛTS
PÉTROLIERS

A - ÉLÉMENTS DES COÛTS PÉTROLIERS ET PRINCIPES
DE RÉCUPÉRATION.

ARTICLE 8 : ÉLÉMENTS DES COÛTS PÉTROLIERS

1 - Suivant les mêmes règles et principes que ceux visés aux
Articles 2 et 3 ci-dessus, le Contracteur tiendra, en perma-
nence, une Comptabilité conformément à l'Article 3 faisant
ressortir le détail des dépenses effectivement payées ou encou-
rues par lui et donnant droit à récupération en application des
dispositions du Contrat et de la présente Annexe, les Coûts
Pétroliers récupérés par chaque entité composant le
Contracteur, au fur et à mesure de l'affectation de la produc-
tion destinée à cet effet, ainsi que les sommes venant en
déduction des Coûts Pétroliers. Ces Coûts Pétroliers seront
actualisés conformément aux dispositions de l'Article 7.7 du
Contrat et suivant les mécanismes décrits à l'alinéa VIII ci-
dessous.

Il - La comptabilité des Coûts Pétroliers doit être sincère et
exacte ; elle est organisée et les comptes tenus et présentés de
manière que puissent être aisément regroupés et dégagés les
Coûts Pétroliers afférents, notamment aux dépenses

1) de recherche (exploration et appréciation),

2) de développement,

3) d'exploitation,

4) de provision pour abandon,

5) relatives aux activités connexes, annexes ou accessoires,

en distinguant chacune d'elles,
6) de production d'Hydrocarbures.,
7) d'évacuation des Hydrocarbures et de stockage.

En outre, les Coûts Pétroliers sont regroupés et présentés de
la manière prévue à l'Article 7.6 du Contrat afin de faciliter
leur recouvrement à partir du « Cost Oil ».

Ill - Pour chacune des activités ci-dessus, la comptabilité des
Coûts Pétroliers doit permettre de faire ressortir :

1) les dépenses relatives aux immobilisations corporelles,
notamment celles se rapportant à l'acquisition, la création,
la construction ou la réalisation :

a) de terrains,

b) de bâtiments (ateliers, bureaux, magasins, logements,
laboratoires, etc... ),

c) d'installations de chargement et de stockage,

d) de voies d'accès et ouvrages d'infrastructure générale,
€) de moyens de transport des Hydrocarbures (canalisa-
tion d'évacuation,

bateaux-citernes, etc

f] d'équipements généraux,

8) d'équipements et installations spécifiques,

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

h) de véhicules de transport et engins de génie civil,

i) de matériel et outillage (dont la durée normale d'utili-
sation est supérieure à une année),

j) de forages productifs,

k) d'autres immobilisations corporelles,

1) d'installations industrielles de production et de traite-
ment des Hydrocarbures.

2) les dépenses relatives aux immobilisations incorporelles,
notamment celles se rapportant ;

a) aux travaux de terrain de géologie et de géophysique
(y compris la sismique), de laboratoire, études, retraite-
ment, etc...)

b) aux forages d'exploration,

c) aux autres immobilisations incorporelles.

3) les dépenses relatives aux matériels et matières consom-
mables.

4) les dépenses opérationnelles de fonctionnement. Il s'agit
des dépenses de toute nature non prises en compte aux
paragraphes III, 1 à 3) ci-dessus, et liées directement à
l'étude, la conduite et l'exécution des Travaux Pétroliers.

5) les dépenses non opérationnelles de fonctionnement. Il
s'agit de dépenses supportées par le Contracteur, liées aux
Travaux Pétroliers et se rapportant à la direction et à la
gestion administrative desdites opérations.

6) Les dépenses contractuelles, notamment les frais d'audit,
de formation du personnel Congolais, des différents
contrôles exercés par le Congo, des projets sociaux et
d'études sur le bassin intérieur de la Cuvette.

IV - Par ailleurs, la Comptabilité des Coûts Pétroliers doit faire
ressortir, pour chacune des catégories de dépenses énumérées
ou définies aux paragraphes III, 1) à 5) précédents, les dépen-
ses effectuées au profit :

1) de l'Opérateur, pour les biens et services qu'il a fournis lui-
même ;

2) des entités constituant le Contracteur, pour les biens et
services qu'elles ont fournis elles-mêmes :

3) des Sociétés Affiliées ;

4) des tiers.

V - La Comptabilité des Coûts Pétroliers doit permettre de faire
ressortir :

1) le montant total des Coûts Pétroliers payés ou encourus
par le Contracteur :

2) le montant total des Coûts Pétroliers récupérés :

3) les montants venant en diminution des Coûts Pétroliers
et la nature des opérations auxquelles se rapportent ces
montants ;

4) le montant des Coûts Pétroliers restant à récupérer.

VI - La Comptabilité des Coûts Pétroliers enregistre, au débit,
toutes les dépenses effectivement payées ou encourues se
rapportant directement, en application du Contrat et des
stipulations de la présente Annexe 1, aux Travaux Pétroliers,
et considérées comme imputables aux Coûts Pétroliers.

Ces dépenses effectivement payées ou encourues doivent, à la
fois :

1) être nécessaires à la réalisation des Travaux Pétroliers
conformément aux usages de l'Industrie Pétrolière.

2) être justifiées et appuyées de pièces et documents justi-
ficatifs permettant un contrôle et une vérification par le
Congo.

Du 17 juillet 2006

VII - La Comptabilité des Coûts Pétroliers enregistre, au crédit,
le montant des Coûts Pétroliers récupérés, au fur et à mesure
que cette récupération est opérée, ainsi que, au fur et à mesure
de leur encaissement, les recettes et produits de toute nature
qui viennent en déduction des Coûts Pétroliers.

VIII - Aux fins de l'application de l'Article 7.7 du Contrat, les

Coûts Pétroliers non récupérés ‘à la fin d'un Trimestre donné
et imputés aux comptes des Coûts Pétroliers antérieurement
audit Trimestre sont actualisés.

Cette indexation ne s'applique pas aux coûts des Travaux
d'Abandon tels que prévus à l'Article 13.10 ci-dessous ou aux
coûts d'obtention et aux intérêts des emprunts effectués
auprès des tiers pour le financement des Travaux Pétroliers.
En conséquence, cette indexation ne portera que sur les finan-
cements réalisés en fonds propres, y compris les avances en
capital faites par les Sociétés Affiliées des entités du
Contracteur.

ARTICLE 9 : PRINCIPES DE RÉCUPERATION

Dès le démarrage de la production d'Hydrocarbures, sur la
Zone de Permis, chaque entité constituant le Contracteur com-
mencera à récupérer sa part des Coûts Pétroliers relatifs à la
Zone de Permis selon les dispositions de l'article 7 du Contrat.

Les Coûts Pétroliers sont récupérés selon l'ordre des catégories
ci-après :

1 - Coûts Pétroliers au titre des Travaux d'Exploitation ;
2 - Coûts Pétroliers au titre des Travaux de Développement :
3 - Coûts Pétroliers au titre des Travaux de Recherche ;

4 - Coûts Pétroliers au titre des provisions décidées pour la
couverture des coûts des Travaux d'Abandon.

Aux fins de ce paragraphe, les Coûts Pétroliers représentant
des dépenses encourues avant la Date d'Effet du Contrat
seront re-classifiées dans les catégories applicables aux opéra-
tions menées.

À l'intérieur de chaque catégorie, les Coûts Pétroliers seront
récupérés suivant le principe « First-in, First-out » ; les Coûts
Pétroliers les plus anciens sont réputés récupérés ou récupé-
rables en premier.

B - BASES D'IMPUTATION

ARTICLE 10 : PRINCIPES D'IMPUTATION

Les principes d'imputation et les méthodes analytiques habi-
tuelles du Contracteur en matière de répartition et de reverse-
ment doivent être appliquées de façon homogène, équitable et
non discriminatoire à l'ensemble de ses activités.

Le Contracteur soumettra au Comité de Gestion toute modifi-
cation substantielle qu'il pourrait être conduit à apporter à ces
principes et méthodes et lui en commentera les effets.
ARTICLE 11 : DÉBITS DES COMPTES DES COÛTS
PÉTROLIERS

Sont imputés au débit des comptes matérialisant les Coûts
Pétroliers, les dépenses, charges et coûts ci-après.

Les imputations correspondantes sont effectuées selon les
méthodes et procédures habituelles de la comptabilité
analytique du Contracteur :

- imputation directe pour toutes les dépenses encourues au
titres des Travaux Pétroliers dont la comptabilisation peut
être opérée immédiatement dans les comptes des Coûts
Pétroliers : acquisition d'équipements, d'installations,

Journal Officiel de la République du Congo 41

matériels et matières consommables, prestations de servic-
es rendus par des tiers extérieurs, les Sociétés Affiliées du
| Contracteur, etc, …

| - imputation indirecte pour les dépenses et coûts encourus
au titre des Travaux Pétroliers dont la comptabilisation
dans les comptes de Coûts Pétroliers relève de taux
d'oeuvre internes et de clés de répartition ; ces dépenses et
coûts correspondent notamment aux prestations des
départements et services fonctionnels ou opérationnels du
Contracteur et aux charges de fonctionnement non opéra-
tionnelles.

ARTICLE 12 : ACQUISITION D'IMMOBILISATIONS ET DE
BIENS CORPORELS

1) Les actifs corporels construits, fabriqués, créés ou réalisés
par le Contracteur dans le cadre des Travaux Pétroliers et
effectivement affectés à ces Travaux Pétroliers sont comptabi-
lisés au prix de revient de construction, de fabrication, de
création ou de réalisation. Il convient de noter que certaines
opérations de gros entretien devront figurer dans les actifs,
conformément aux pratiques habituelles du Contracteur, et
être comptabilisées comme indiqué ci-dessus.

2) Les équipements, matériels et matières consommables
nécessités par les Travaux Pétroliers et autres que ceux visés
ci-dessus sont :

a) soit acquis pour utilisation immédiate, sous réserve des
délais d'acheminement et, si nécessaire, d'entreposage tem-
poraire par le Contracteur (sans, toutefois, qu'ils aient été
assimilés à ses propres stocks). Ces équipements, matériels
et matières consommables acquis par le Contracteur sont
valorisés pour imputation aux Coûts Pétroliers, à leur prix
rendu à pied d'oeuvre (prix rendu Congo).

Le prix rendu Congo comprend les éléments suivants,
imputés selon les méthodes analytiques du Contracteur.

1 - le prix d'achat après ristournes et rabais,

2 - les frais de transport, d'assurance, de transit, de
manutention et de douane (et autres impôts et taxes
éventuels) depuis le magasin du vendeur jusqu'à celui du
Contracteur ou jusqu'au lieu d'utilisation, selon le cas,

3 - et, lorsqu'il y a lieu, les frais de fonctionnement du
magasin du Contracteur incluant l'amortissement des
bâtiments calculés conformément au paragraphe 5), b)
du présent Article, le coût de gestion du magasin, les
frais des services d'approvisionnement locaux et, le cas
échéant, hors Congo.

b) soit fournis par une des entités composant le Contracteur
à partir de ses propres stocks.

1 - Les équipements et matériels neufs, ainsi que les
matières consommables, fournis par une des entités
constituant le Contracteur à partir de ses propres stocks
ou de ceux de ses autres activités sont valorisés, pour
imputation, au dernier prix de revient moyen pondéré,
calculé conformément aux dispositions du paragraphe 2),
a ci-dessus.

2 - Les matériels et équipements amortissables déjà uti-
lisés fournis par une des entités constituant le
Contracteur à partir de ses propres stocks ou de ceux de
ses autres activités, y compris celles de ses Sociétés
Affiliées, sont valorisés, pour imputation aux Coûts
Pétroliers, d'après le barème ci-après

i - Matériel neuf (Etat « A »)
Matériel neuf qui n'a jamais été utilisé : 100% du coût
net correspondant au dernier prix de revient moyen
pondéré, calculé conformément aux dispositions du
paragraphe 2), a ci-dessus.

42

ii - Matériel en bon état (Etat « B »)

Matériel d'occasion en bon état et encore utilisable
dans sa destination initiale sans réparation : 75%
(soixante quinze pour cent) du coût net du matériel
neuf tel que défini ci-dessus.

iii - Autre matériel usagé (Etat « C »)

Matériel encore utilisable dans sa destination initiale,
mais seulement après réparation et remise en état :
50% (cinquante pour cent) du coût net du matériel
neuf tel que défini ci-dessus.

iv - Matériel en mauvais état (Etat + D»)

Matériel non utilisable dans sa destination initiale,
mais qui est utilisable pour d'autres services : 25%
{vingt-cinq pour cent) du coût net du matériel neuf tel
que défini cidessus.

v - Ferrailles et rebuts (Etat « E »)
Matériel hors d'usage et irréparable : prix courant des
rebuts.

La valeur des équipements et matériels fournis par une des
entités constituant le Contracteur à partir de stocks apparte-
nant à une association extérieure aux Travaux Pétroliers est
déterminée selon les dispositions contractuelles régissant
ladite association.

8) L'Opérateur ne garantit pas la qualité du matériel neuf visé
ci-dessus au-delà de ce que fait le fabriquant ou le revendeur
du matériel concerné. En cas de matériel neuf défectueux, le
Contracteur fait diligence pour obtenir remboursement ou
compensation de la part du fabriquant ou du revendeur :
cependant le crédit correspondant n'est passé en écriture qu'à
la réception du remboursement ou de la compensation ;

4) En cas de défectuosité du matériel usagé visé ci-dessus, le
Contracteur crédite le compte des Coûts Pétroliers des sommes
qu'il aura effectivement encaissées en compensation.

5) Utilisation des matériels, équipements et installations
appartenant en propre au Contracteur.

Les matériels, équipements et installations appartenant en
propre au Contracteur et utilisés à titre temporaire pour les
besoins des Travaux Pétroliers, sont imputés aux Coûts
Pétroliers pour un montant de location couvrant notamment :

a) l'entretien et les réparations,

b) une quote-part, proportionnelle au temps d'utilisation
pour les Travaux Pétroliers selon les règles de la comptabi-
lité analytique du Contracteur de l'investissement et de la
rémunération du capital investi.

<) les dépenses de transport et de fonctionnement et toutes
autres dépenses non déjà imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts
dus, notamment, à une immobilisation ou à une inutilisation
anormales desdits équipements et installations dans le cadre
des activités du Contracteur autres que les Travaux Pétroliers.

En tout état de cause, les coûts imputés aux Coûts Pétroliers
pour, l'utilisation de ces équipements et installations ne
doivent pas excéder ceux qui seraient normalement pratiqués
au Congo par des entreprises tierces à des conditions de
qualité et de disponibilité similaires.

6) Les actifs corporels ainsi que les équipements, matériels et
matières consommables acquis pour les besoins des Travaux
Pétroliers deviennent la propriété du Congo dans les condi-
tions prévues à l'Article 13 du Contrat.

ARTICLE 13 : DÉPENSES OPÉRATIONNELLES

Les dépenses opérationnelles sont imputées aux Coûts
Pétroliers au prix de revient pour le Contracteur des presta-

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

tions ou charges qu'elles concernent, tel que ce prix ressort
des comptes de celui-ci et tel qu'il est déterminé en application
des dispositions de la présente Annexe 1. Ces dépenses
comprennent, notamment :

1) Les impôts. droits et taxes payés au Congo.

La Redevance et l'impôt sur les Sociétés mentionnés à
l'Article 11 du Contrat ne sont pas imputables aux Coûts
Pétroliers, à l'exception de la redevance minière proportion-
nelle calculée sur les Hydrocarbures Liquides consommés
par le Contracteur au cours des Travaux Pétroliers.

2) Les dépenses de personnel et d'environnement du personnel

a) Principes.

Dans la mesure où elles correspondent à un travail et à des
effectifs et où elles ne sont pas excessives eu égard à
l'importance des responsabilités exercées, au travail
effectué et aux pratiques habituelles, ces dépenses
couvrent tous les paiements effectués ou charges encou-
rues à l'occasion de l'utilisation et l'environnement du
personnel travaillant au Congo pour la conduite et l'exécu-
tion des Travaux Pétroliers ou pour leur supervision. Ce
personnel comprend les personnes recrutées localement
par le Contracteur et celles mises à la disposition de celui-
ci par ses Sociétés Affiliées ou des tiers.

b) Éléments.

Les dépenses de personnel et d'environnement comprennent,
d'une part, toutes les sommes payées ou remboursées ou
encourues au titre du personnel visé ci-dessus, en vertu
des textes légaux et réglementaires, des conventions collec-
tives, des contrats de travail et du règlement propre au
Contracteur et, d'autre part, les dépenses payées ou encou-
rues pour l'environnement de ce personnel, notamment :

1 - salaires et appointements d'activité ou de congé, heures
supplémentaires, primes et autres indemnités suivant les
réglementations internes en vigueur

2 - charges patronales y afférentes résultant des textes
légaux et réglementaires, des conventions collectives et des
conditions d'emploi, y compris le coût des pensions et
retraite ;

3 - dépenses payées ou encourues pour l'environnement du
personnel ; celles-ci représentent, notamment :

1) les dépenses d'assistance médicale et hospitalière,
d'assurance sociale et toutes les autres dépenses
sociales particulières au Contracteur, notamment liées
à la scolarité au Congo des enfants de son personnel
et aux oeuvres sociales, suivant les réglementations
internes en vigueur,

ä) les dépenses de transport des employés, de leur
famille et de leurs effets personnels, lorsque la prise en
Charge de ces dépenses par l'employeur est prévue par
le contrat de travail,

ii) les plans de préretraite et de réduction de person-
nel en proportion de la durée de l'affectation dudit
personnel aux Travaux Pétroliers,

iv) les dépenses de logement du personnel, y compris
les prestations y afférentes, lorsque leur prise en
charge par l'employeur est prévue par le contrat de
travail (eau, gaz, électricité, téléphone),

v) les indemnités payées ou encourues à l'occasion de
l'installation et du départ des salariés,

vi) les dépenses afférentes au personnel administratif
rendant les services suivants : gestion et recrutement
du personnel local, gestion du personnel expatrié,
Du 17 juillet 2006

formation professionnelle, entretien et fonctionnement
des bureaux et logements, lorsque ces dépenses ne
sont pas incluses dans les frais généraux ou sous
d'autres rubriques,

vi) les frais de location des bureaux ou leur coût
d'occupation, les frais des services administratifs
collectifs (secrétariat, mobilier, fournitures de bureau,
informatique, télécommunications, etc... ),

viii) les frais de formation assurée par le Contracteur
au Congo ou à l'étranger par son personnel ou par des
tiers.

<) Conditions d'imputation.
Les dépenses de personnel correspondent :

1 - soit à des dépenses directes imputées directement au
compte des Coûts Pétroliers correspondant,

2 - soit à des dépenses indirectes ou communes imputées au
compte des Coûts Pétroliers à partir des données de la
comptabilité analytique et déterminées au prorata du temps
consacré aux Travaux Pétroliers.

Les imputations des dépenses de personnel sont effectuées
pour des montants réels ou pour des montants provision-
nels ou forfaitaires et excluent toute duplication de coûts.

3) Les dépenses payées ou encourues à raison des presta-
tions de services fournies par les Tiers, les entreprises
constituant le Contracteur ou les Sociétés Affiliées.

Ces dépenses comprennent :
1) - Services extérieurs.

Les services rendus par les Tiers, y compris par les Parties.
sont imputés à leur prix de revient comptable pour le
Contracteur, c'est-à-dire au prix facturé par les fournis-
seurs, y compris tous droits, taxes et charges annexes éven-
tuels ; les prix de revient sont diminués de tous rabais,
remises, ristournes et escomptes obtenus par le
Contracteur, soit directement, soit indirectement.

il) - Services des Sociétés Affiliées.

a) - Services spécifiques

Sous réserve des dispositions de l'Article 3.6 du Contrat, le
Contracteur peut demander à toute Société Affiliée de four-
nir des services professionnels, techniques ou autres spéci-
fiques qui ont été inclus dans le Programme de Travaux et
dans le Budget et qui ne sont pas couverts par les hono-
raires pour les services mentionnés sous b)- ci-après.

Le coût des services techniques et professionnels fournis par
les employés de l'une quelconque des Sociétés Affiliées du
Contracteur, tant à l'intérieur qu'à l'extérieur du Congo, qui
consistent notamment en salaires, appointements, charges
salariales des employés qui fournissent ces services, en une
quote-part du coût des matériels, équipements et instal-
lations qui sont mis à disposition à l'occasion de ces pres-
tations, ainsi que les frais généraux y afférents ; ces coûts
sont déterminés selon les méthodes habituelles en coûts
complets des Sociétés Affiliées sur la base de facturations
justifiées par des relevés d'unités d'oeuvre (les unités
d'oeuvre utilisées pour évaluer et facturer l'assistance tech-
nique correspondent à des temps agents et des unités de
compte spécifiques en ce qui concerne certaines presta-
tions; de manière générale, ces unités d'oeuvre sont impu-
tées par saisie individuelle après validation hiérarchique).

Les imputations couvriront les services fournis, notamment
dans les domaines suivants ingénierie, géologie, géo-
physique, forage et production, gisement et étude des réser-

Journal Officiel de la République du Congo 43

voirs, études économiques, comptabilité, finance, montage
et gestion des financements, trésorerie, fiscalité, droit,
relations avec le personnel et formation, gestion, direction,
traitement de données et achats, transit, contrats tech-
niques, dessin.

b}- Services, conseils et assistance techniques généraux.

Le Contracteur passera des honoraires pour services au
débit des comptes au titre des coûts de services, conseils et
assistance techniques généraux, y compris une contribu-
tion au paiement du coût des Travaux de Recherche et des
Travaux de Développement, à des taux calculés pour
récupérer les coûts effectifs (sans profit) de tous les servic-
es, conseils et assistance techniques généraux mis à la dis-
position du Contracteur en vertu de tout contrat de servic-
es passé entre l'Opérateur et toute Société Affiliée, relatif
aux Travaux Pétroliers : un exemplaire du contrat et de
toutes les modifications apportées à celui-ci sera mis à la
disposition du Congo.

Les montants passés au débit des comptes en vertu de a)- et
b)- du présent paragraphe seront calculés conformément à
la pratique comptable habituelle des Sociétés Affiliées de
l'Opérateur et n'excéderont pas ceux pratiqués par d'autres
sociétés opératrices dans la région et dans des conditions
similaires.

ii)- Utilisation d'équipement et du matériel du Contracteur.

Lorsque le Contracteur utilise, pour les Travaux Pétroliers, du
matériel, des équipements ou des installations qui sont la
propriété exclusive d'une entreprise constituant le
Contracteur, il impute aux Coûts Pétroliers, au prorata du
temps d'utilisation, la charge correspondante, déterminée
selon ses méthodes habituelles et selon les principes définis au
paragraphe ii) ci-dessus. Cette charge comprend, notamment,
une quote-part :

1- de l'amortissement annuel calculé sur le “prix rendu
Congo” d'origine défini à l'Article 12 ci-dessus ;

2- du coût de la mise en oeuvre, des assurances, de l'en-
tretien courant, du financement et des révisions péri-
odiques.

3- Les frais de magasinage

Les frais de magasinage et de manutention (frais de per-
sonnel et frais de fonctionnement des services) sont
imputés aux Coûts Pétroliers au prorata de la valeur des
sorties de biens enregistrées.

4- Les dépenses de transport

Sont imputées aux Coûts Pétroliers les dépenses de transport
de personnel, de matériel ou équipements destinés et affectés
aux Travaux Pétroliers et qui ne sont pas déjà couvertes par
les paragraphes ci-dessus ou qui ne sont pas intégrées dans
les prix de revient.

4) Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la remise en état des biens
à la suite d'avaries ou de pertes résultant d'incendies,
inondations, tempêtes, vols, accidents ou tout autre cause,
sont imputées selon les principes définis dans la présente
Annexe 1.

Les sommes recouvrées auprès des compagnies d'assurances
pour ces avaries et pertes sont créditées aux comptes de Coûts
Pétroliers.

Les dépenses de cette nature supérieures à un million de US $
seront portées à la connaissance du Comité de Gestion.

5) Les frais courants d'exploitation du matériel et les dépenses
de maintenance

El

Les frais courants d'exploitation du matériel, des équipements
et des installations affectés aux Travaux Pétroliers sont impu-
tées aux Coûts Pétroliers à leur prix de revient pour les
charges en imputation directe et sur la base des taux standard
ou des clés de répartition en vigueur du Contracteur pour les
charges en imputation indirecte.

Les dépenses de maintenance (entretien courant et gros entre-
tien) du matériel, des équipements et des installations affectés
aux Travaux Pétroliers sont imputées aux Coûts Pétroliers au
prix de revient.

6) Les primes d'assurances et dépenses liées au règlement des
sinistres Sont imputées aux Coûts Pétroliers

a) les primes, commissions et frais relatifs aux assurances
obtenues pour couvrir les Travaux Pétroliers selon les normes
de l'industrie ou comme exigé par le Contrat, y compris, mais
sans limitation, l'extraction d'hydrocarbures, le personnel, les
biens et l'équipement affectés aux Travaux Pétroliers, les
Hydrocarbures produits et la responsabilité civile du
Contracteur et de l'Opérateur à l'égard des tiers dans le cadre
desdits travaux.

b) Les dépenses supportées par le Contracteur lors d'un sinis-
tre survenu dans le cadre des Travaux Pétroliers, celles
supportées en règlement de toutes pertes, réclamations,
dommages et autres dépenses annexes, non couverts par les
assurances souscrites :

c) les dépenses payées en règlement de pertes, réclamations,
dommages ou actions judiciaires, non couvertes par une
assurance et pour lesquelles le Contracteur n'est pas tenu de
souscrire une assurance. Les sommes recouvrées auprès des
assurances au titre des polices et garanties sont comptabi-
lisées conformément à l'Article 16, 2), d) ciaprès :

7) Les dépenses d'ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses relatives aux
frais de procédure, d'enquête et de règlement des litiges et
réclamations (demandes de remboursement ou compensation),
qui surviennent à l'occasion des Travaux Pétroliers ou qui sont
nécessaires pour protéger ou recouvrer les biens, y compris,
notamment, les honoraires d'avocats ou d'experts, les frais
juridiques, les frais d'enquête ou d'obtention de la preuve,
ainsi que les sommes versées à titre de règlement transac-
tionnel ou de liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du
Contracteur ou par des Sociétés Affiliées, une rémunération,
correspondant au temps et aux coûts réellement supportés,
est incluse dans les Coûts Pétroliers. Le prix ainsi imputé pour
les services rendus par les Sociétés Affiliés ne devra pas être
supérieur à celui qui aurait été payé à des tiers pour des
services identiques ou analogues, en termes de qualité et de
disponibilité.

8) Les intérêts, agios et charges financières

Les intérêts, agios, commissions, courtages et autres charges
financières, encourues par le Contracteur, y compris auprès
des Sociétés Affiliées au titre des dettes, emprunts et autres
moyens de financement liés aux Travaux Pétroliers sont impu-
tés aux Coûts Pétroliers.

Ces règles d'imputation sont applicables aux intérêts, agios et
charges financières encourus sur la Zone de Permis conformé-
ment aux dispositions de l'article 46 du Code des
Hydrocarbures.

9) Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de change réali-
sées liées aux emprunts et dettes du Contracteur.

Cependant, le Contracteur ne saurait être garanti contre les

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

risques de change ou manques à gagner liés à l'origine des
capitaux propres investis et à l'autofinancement, et les pertes
éventuellement subies de ce fait ne peuvent, en aucun cas, être
considérées comme des Coûts Pétroliers ; elles ne peuvent, par
conséquent, être inscrites au compte des Coûts Pétroliers, ni
donner droit à récupération. Il en est de même des primes et
frais d'assurances que le Contracteur viendrait à contracter
pour couvrir de tels risques.

Les pertes de change réalisées et liées aux créances se rappor-
tant aux Travaux Pétroliers et traitées directement en monnaie
autre que le dollar américain sont également imputables aux
Coûts Pétroliers.

10)- Coûts des travaux d'Abandon

Les coûts de Travaux d'Abandon seront récupérables confor-
mément à l'Article 7.6 du Contrat.

Ces coûts seront établis et remboursés comme suit

- le Contracteur soumettra au Comité de Gestion un budget
des coûts de Travaux d'Abandon, notamment lorsque
soixante pour-cent (60 %) des réserves estimées de l'un
quelconque des Permis d'Exploitation auront été produites.
A cet effet, le Contracteur soumettra à l'approbation du
Comité de Gestion, pour ce Permis d'Exploitation, une esti-
mation des coûts des Travaux d'Abandon, ainsi qu'une
proposition pour la récupération de ces coûts basée sur la
productivité des puits, le comportement des réservoirs et le
Travaux d'Exploitation anticipés.

- sont imputés aux Coûts Pétroliers les coûts des Travaux
d'Abandon établis sur la base de ladite estimation et
calculés sur la base d'unités de production estimée, à
partir d'un Trimestre qui permettra au Contracteur de
couvrir les coûts de Travaux d'Abandon avec la part de Cost
Oil qui reste disponible sur ce Permis d'Exploitation compte
tenu des coûts des Travaux d'Exploitation prévisibles.

Les estimations susvisées pourront être révisées à tout
moment par le Comité de Gestion à la demande d'une des
Parties.

ARTICLE 14 : AUTRES DÉPENSES
Sont inclus dans les Coûts Pétroliers :

1) Les frais exposés à l'occasion des contrôles et vérifications
opérés par le Congo, conformément aux dispositions du
Contrat.

2) Les dépenses raisonnablement engagées par le Contracteur
à l'occasion de la tenue des Comités de Gestion pour l'organi-
sation des Comités de Gestion et pour permettre au Congo d'y
participer.

3) Les charges de fonctionnement non opérationnelles

I convient d'entendre par charges de fonctionnement non
opérationnelles, les charges encourues par le Contracteur au
titre de la direction et de la gestion administrative et finan-
cière des activités dont il a la charge et correspondant :

a) d'une part, aux frais de fonctionnement de la direction et
des services administratifs et financiers du Contracteur au
Congo, que ces fonctions soient exercées directement par le
Contracteur ou par des Sociétés Affiliées. Une quote-part de
ces frais est imputable aux Coûts Pétroliers à leur prix de
revient suivant les méthodes en vigueur du Contracteur.

b) D'autre part, à l'Assistance Générale destinée à couvrir la
part équitable des frais de direction générale et administra-
tive du groupe de l'Opérateur. Cette Assistance Générale est
imputable conformément à l'Article 13.3 ci-dessus.

c) Nonobstant d'autres dispositions à cet égard, le
Du 17 juillet 2006

Contracteur peut récupérer comme Coûts Pétroliers les
sommes acceptées comme frais généraux conformément à
tout Contrat d'Association conclu entre entités qui
pourraient composer le Contracteur. Pourtant, dans le cas
où il ny aurait pas de tel Contrat d'Association, les
dépenses courantes non-opérationnelles suivantes peuvent
néanmoins être imputées aux Coûts Pétroliers :

{i) Pour des dépenses encourues en relation aux Travaux
de Recherche, une charge de frais généraux calculée à
deux pour cent des frais d'exploration, et

{ii) Pour des dépenses encourues en relation aux Travaux
de Développement, et aux Travaux d'Exploitation, une
charge de frais généraux calculée à un pour cent et demi
(1,5%) des frais de développement et d'exploitation.

4) Les autres dépenses, y compris les dépenses payées ou
encourues à raison du transport des Hydrocarbures jus-
qu'au(x) point(s) d'enlèvement. Il s'agit de toutes les dépenses
effectuées ou pertes subies liées à l'exécution des Travaux
Pétroliers conformément aux usages de l'industrie Pétrolière et
dont l'imputation aux Coûts Pétroliers n'est pas exclue par les
stipulations du Contrat ou de la présente Annexe.

5) Toutes autres dépenses qui n'ont pas été prises en compte
dans les stipulations des Articles 12 et 13 ci-dessus, dans la
mesure où ces dépenses sont engagées par le Contracteur pour
l'exécution des Travaux Pétroliers conformément aux usages
de l'industrie Pétrolière. Ces dépenses comprennent notam-
ment les dépenses afférentes à toute urgence concernant la
sécurité des personnes et des biens dans le cadre des Travaux
Pétroliers.

6) Les dépenses liées à la formation du personnel Congolais,
aux différents contrôles exercés par le Congo sont considérés
comme des Coûts pétroliers.

ARTICLE 15 : COÛTS NON RÉCUPERABLES

Les paiements effectués en règlements de frais, charges ou
dépenses exclues par les stipulations du Contrat ou de la
présente Annexe 1 ne sont pas pris en compte et ne peuvent
donc donner lieu à récupération.

Ces frais, charges et dépenses comprennent notamment :
1) les coûts et dépenses non liés aux Travaux Pétroliers :

2) la Redevance due au Congo conformément à l'Article 11.1
du Contrat, à l'exception de la Redevance minière proportion-
nelle calculée sur les Hydrocarbures Liquides consommés par
le Contracteur au cours des Travaux Pétroliers.

3) l'impôt sur les Sociétés :
4) les bonus versés au Congo relatifs à la Zone de Permis :

5) les intérêts, agios et frais se rapportant aux emprunts non
destinés à financer les Travaux Pétroliers et aux emprunts
pour le financement des Travaux d'Exploitation ;

6) les intérêts relatifs aux prêts consentis par les Sociétés
Affiliées du Contracteur dans la mesure où ces intérêts excè-
dent la limite prévue à l'article 13.8 ci-dessus ;

7) Les pertes de change qui constituent des manques à gagner
résultant de risques liés à l'origine des capitaux propres et de
l'autofinancement du Contracteur.

8) Les Pénalités payées par le Contracteur en cas d'infractions.

ARTICLE 16 : CRÉDIT DES COMPTES DES COÛTS
PÉTRO

Pour chaque entité du Contracteur, doivent venir en déduction
des Coûts Pétroliers, notamment :

Journal Officiel de la République du Congo

45

| 1) La valeur des quantités d'Hydrocarbures revenant au
| Contracteur en application des stipulations des Articles 7.2 et
7.4 du Contrat, selon l'évaluation de l'Article 9 du Contrat.

2) Tous autres recettes, revenus, produits et profits liés aux
Travaux Pétroliers, notamment ceux provenant :

a) de la vente de substances connexes aux Hydrocarbures ;

b) du transport et du stockage de produits appartenant aux
tiers dans les installations réalisées dans le cadre des
Travaux Pétroliers :

c) de bénéfices de change réalisés sur les créances et les
dettes du Contracteur dans les mêmes conditions que les
imputations de même nature au titre de l'Article 15 ci-
dessus ;

d) des remboursements effectués par les assureurs, au titre
des avaries, pertes ou sinistres imputés aux Coûts
Pétroliers:

e) de règlements transactionnels ou de liquidations, dans la
mesure où les dépenses y afférentes ont été imputées aux
Coûts Pétroliers ;

1 de cessions ou de location de biens acquis ou réalisés dans
le cadre des Travaux Pétroliers ;

) de la fourniture de prestations de services, dans la mesure
où les dépenses y afférentes ont été imputées aux Coûts
Pétroliers :

h) de rabais, remises et ristournes obtenus, s'ils n'ont pas été
imputés en déduction du prix de revient des biens auxquels
ils se rapportent.

ARTICLE 17 : DISPOSITION ET UTILISATION DES BIENS

1) Les matériels, équipements, installations et consommables
qui sont inutilisés ou inutilisables, sont retirés des Travaux
Pétroliers pour être, soit déclassés ou considérés comme
“ferrailles et rebuts”, soit rachetés par le Contracteur pour ses
besoins propres, soit vendus à des tiers ou à ses Sociétés
Affiliées.

2) En cas de cession de matériels aux entités constituant le
Contracteur ou à leurs Sociétés Affiliées, les prix sont déter-
minés conformément aux dispositions de l'Article 12.2). b) de
la présent Annexe, ou, s'ils sont supérieurs à ceux résultant de
l'application dudit Article, convenus entre les Parties. Lorsque
l'utilisation de bien concerné dans les Travaux Pétroliers a êté
temporaire et ne justifie pas les réductions de prix fixées à
l'Article susvisé, ledit bien est évalué de façon que les Coûts
Pétroliers soient débités d'une charge nette correspondant à la
valeur du service rendu.

3) Les ventes à des tiers de matériels, équipements, instal-
lations et consommables sont effectuées par le Contracteur au
prix du marché. Tous remboursements ou compensations
accordés à un acheteur. pour un matériel défectueux sont
débités au compte des Coûts Pétroliers dans la mesure et au
moment où ils sont effectivement payés par le Contracteur.

4) S'agissant de biens qui appartiennent au Congo en vertu des
stipulations de l'Article 13 du Contrat, le Contracteur com-
muniquera au Comité de Gestion la liste des biens cédés
conformément au paragraphe 2) ci-dessus.

5) Les ventes ou retraits visés ci-dessus seront soumis au
Comité de Gestion qui en déterminera les modalités de réalisa-
tion.

6) Lorsque les Coûts Pétroliers restant à récupérer ne repré-
sentent plus que des Coûts des Travaux, d'Exploitation, le
produit des ventes doit être visés dessous au Congo ; le verse-

46 Journal Officiel de la République du Congo

ment doit intervenir dans les trente (3) jours suivant la date de
l'encaissement du prix par le Contracteur.

7) Lorsqu'un bien est utilisé au bénéfice d'un tiers ou du
Contracteur pour des opérations non couvertes par le Contrat,
les loyers ou tarifs correspondants sont calculés à des taux
qui, sauf accord du Congo, ne peuvent être calculés sur une
base inférieure aux prix de revient.

CHAPITRE IV - INVENTAIRE

ARTICLE 18 : INVENTAIRE

Le Contracteur tiendra un inventaire permanent, en quantités
et en valeurs de tous les biens meubles et immeubles acquis
ou réalisés dans le cadre des Travaux Pétroliers.

Lorsque des stocks de matériels et matières consommables ont
été constitués dans le cadre des Travaux Pétroliers, le
Contracteur procédera, à intervalles raisonnables, mais au
moins une fois par an, aux inventaires physiques. suivant ses
méthodes en vigueur d'inventaires tournants.

Si le Congo souhaite participer à une de ces opérations
d'inventaires tournants, il en informe l'Opérateur et la date en
est fixée d'un commun accord.

Le rapprochement de l'inventaire physique et de l'inventaire
comptable, tel qu'il résulte des comptes, sera fait par le
Contracteur. Un état détaillant les différences, en plus ou en
moins, sera fourni au Congo.

Le Contracteur apportera les ajustements nécessaires aux
comptes dès la fin des opérations d'inventaires.

CHAPITRE V - PROGRAMMES DE TRAVAUX
ET BUDGETS ANNUELS

ARTICLE 19 : RÈGLES GÉNÉRALES

Le Contracteur soumet au Comité de Gestion les Programmes
de Travaux et Budgets conformément à l'Article 5 du Contrat.
Ces Programmes de Travaux et Budgets correspondants, qui
seront, au besoin, expliqués et commentés par le Contracteur,
comporteront, notamment ;

1) un état estimatif détaillé des coûts. par nature,
2) un état valorisé des investissements, par grosses catégories,

3) une estimation des variations des stocks des matériels et
matières consommables, 4) un état prévisionnel des produc-
tions et coûts de production, par champ.

Concernant la prévision de production de l'Année Civile
suivante, cet état présentera un plan de production détaillant,
par Permis d'Exploitation, par champ et par mois, les
quantités d'Hydrocarbures Liquides, dont la production est
prévue. En tant que de besoin, le Contracteur fera parvenir des
états rectificatifs.

ARTICLE 20 : PRÉSENTATION

Les Programmes de Travaux et Budgets sont découpés en
lignes budgétaires. Les lignes budgétaires sont ventilées, d'une
part, par Champ, et d'autre part. par nature d'opérations,
exploration, appréciation, développement. exploitation,
transport, stockage, gros entretien. autres.

ARTICLE 21 : SUIVI ET CONTRÔLE

Les Programmes de Travaux et Budgets indiqueront, en outre,
les réalisations et les prévisions de clôture de l'Année Civile en
cours, et comporteront des explications sur les écarts signifi-
catifs entre prévisions et réalisations, par ligne budgétaire.

Edition Spéciale N° 06 - 2006

Sont considérés comme significatifs les écarts de plus de dix
pour cent ou d'un montant égal ou supérieur à un million de
dollars américains.

Dans les quarante-cinq premiers jours de l'Année Civile, le
Contracteur fait parvenir au Congo la liste des comptes analy-
tiques constituant chaque ligne budgétaire. avec mise à jour
chaque Trimestre, si nécessaire, de manière à permettre la
reconstitution des réalisations se rapportant aux lignes budgé-
taires des Programmes de Travaux et Budgets annuels
approuvés.

CHAPITRE VI - VÉRIFICATION DES COMPTES

ARTICLE 22 : DROIT D'AUDIT GÉNÉRAL

Le Congo peut vérifier la comptabilité des Coûts Pétroliers, soit
par ses propres agents soit par l'intermédiaire d'un cabinet
international indépendant.

A cet effet, le Congo et le Contracteur s'informent mutuel-
lement des périodes qui leur conviennent pour procéder à ces
vérifications, et les dates auxquelles celles-ci auront lieu sont
arrêtées, autant que possible, d'un commun accord, dans la
limite des délais de prescription prévus à l'Article 5.6 du
Contrat.

Les sections de la compatibilité analytique du Contracteur qui
enregistrent des dépenses relatives à la fois aux Travaux
Pétroliers et à d'autres activités ne relevant pas du Contrat,
peuvent faire l'objet, au choix du Congo, soit d'une vérification
directe par ses propres agents, soit d'une vérification par
l'intermédiaire du cabinet dont il utilise les services ou par
l'intermédiaire des commissaires aux comptes du Contracteur
requis à cet effet, afin qu'ils puissent certifier que les disposi-
tions du Contrat et de la présente Annexe 1 sont bien
appliquées et que les procédures comptables et financières du
Contracteur sont correctement suivies et appliquées sans
discrimination et de manière équitable aux diverses opérations
concernées.

Les frais d'assistance facturés par les Sociétés Affiliées aux
entités constituant le Contracteur, feront l'objet de la four-
niture à la demande du Congo d'un certificat du cabinet
international chargé de certifier les comptes des sociétés
concernées. Ce cabinet devra certifier que les frais imputés aux
opérations pétrolières ont été déterminés de manière équitable
et non discriminatoire. Les prestations d'assistance fournies
par les Sociétés Affiliées des entités constituant le Contracteur
doivent être certifiées, par ledit cabinet, comme ayant été
facturées sans élément de profit pour lesdites Sociétés
Affiliées. Les frais des commissaires aux comptes seront payés
par le Contracteur en tant que Coûts Pétroliers.

Les Coûts Pétroliers enregistrés au cours de toute Année Civile
seront considérés comme exacts et sincères, selon les disposi-
tions de l'Article 5.6 du Contrat. Le Congo peut procéder à une
nouvelle vérification des seules écritures concernées par toute
réserve écrite ainsi exprimée par le Congo et pour laquelle un
désaccord subsiste après soumission au Comité de Gestion.
Ces comptes demeureront ouverts jusqu'à l'achèvement de la
nouvelle vérification et jusqu'à ce que le désaccord soit réglé
conformément à l'article 5.6 du Contrat. Toutefois, le Congo
peut procéder à un contrôle fiscal auprès du Contracteur.

CHAPITRE VII - ÉTATS DES RÉALISATIONS
- SITUATIONS - COMPTES-REND\

ARTICLE 23 : ÉTATS OBLIGATOIRES

Outre les états et informations prévus par ailleurs. le
Contracteur fera parvenir au Congo, dans les conditions,
formes et délais indiqués ci-après, le détail des opérations et
travaux réalisés, tels qu'ils sont enregistrés dans les comptes,
documents, rapports et états tenus ou établis par lui et relatifs
aux Travaux Pétroliers.
Du 17 juillet 2006
ARTICLE 24 : ÉTAT DES TRAVAUX DE RECHERCHE

Dans les soixante jours suivant la fin de chacun des trois
premiers Trimestres de l'Année Civile et dans les quatre-vingt
dix jours suivant la fin du quatrième Trimestre, le Contracteur
fait parvenir au Congo un état des réalisations indiquant
notamment, pour le Trimestre précédent, le détail et la nature
des Travaux de Recherche effectués sur la Zone de Permis et
les dépenses s'y rapportant, en distinguant, notamment, les
travaux relatifs

1) à la géologie, en distinguant entre géologie de terrain et
géologie de bureau et de laboratoire :

2) à la géophysique, par catégorie de travail (sismique.
magnétomotrice, gravimétrie, interprétation, etc.) et par
équipe ;

3) aux forages d'exploration, par puits : 4) aux forages d'ap-
préciation, par puits :

5) aux voies d'accès, aux puits d'eau, et aux autres travaux
relatifs à l'implantation d'un forage:

6) aux autres travaux d'exploration.

ARTICLE 25 : ÉTAT DES TRAVAUX DE DÉVELOPPEMENT
ET D'EXPLOITATION

Dans les soixante jours suivant la fin de chacun des trois
premiers Trimestres de l'Année Civile et dans les quatre-vingt
dix jours suivant la fin du quatrième Trimestre, le Contracteur
fait parvenir au Congo un état des réalisations indiquant
notamment, pour le Trimestre précédent, le détail et la nature
des Travaux de Développement et d'Exploitation effectués
sur la Zone de Permis et les dépenses s'y rapportant, en
distinguant notamment, les travaux relatifs :

1) aux forages de développement, par champ et par cam-
pagne de forage :

2) aux installations spécifiques de production ;:

3) aux forages de production, par champ et par campagne de
forage :

4) aux installations et moyens de transport des
Hydrocarbures Liquides par champ :

5) aux installations de stockage des Hydrocarbures Liquides
par champ, après traitement primaire.

ARTICLE 26 : ÉTAT DES VARIATIONS DES COMPTES
D'IMMOBILISATIONS ET DES STOCKS DE MATÉRIEL ET
DE MATIÈRES CONSOMMABLES

Dans les soixante jours suivant la fin de chacun des trois
premiers Trimestres de l'Année Civile et dans les quatre-vingt
dix jours suivant la fin du quatrième Trimestre, le Contracteur
fait parvenir au Congo un état des réalisations indiquant
notamment, pour le Trimestre précédent, les acquisitions et
créations d'immobilisations, de matériels et de matières
consommables nécessaires aux Travaux Pétroliers, pour le
Permis Marine Ill et chaque Permis d'Exploitation en décou-
lant, par champ et par grandes catégories, ainsi que les sorties
(cessions, pertes, destructions, mises hors service) de ces
biens.

ARTICLE 27 : ÉTAT DE PRODUCTION DU MOIS

Cet état doit être envoyé au Congo conformément à l'Article 17
du Contrat au plus tard le 28ème jour de chaque mois pour le
mois précédent.

Il indiquera, par Permis et par champ, les quantités
d'Hydrocarbures Liquides produites effectivement au cours du
mois précédent et la part de cette production revenant à
chacune des Parties, calculée sur des bases provisoires en
application des dispositions du Contrat.

Journal Officiel de la République du Congo 47

ARTICLE 28 : ÉTAT DE LA REDEVANCE

Cet état doit parvenir au Congo dans les soixante jours suivant
la fin de chacun des trois premiers Trimestres de l'Année Civile
et dans les quatre-vingt dix jours suivant la fin du quatrième
Trimestre.

Il indiquera les quantités d'Hydrocarbures Liquides enlevées
au titre de la Redevance minière proportionnelle, les quantités
d'Hydrocarbures Liquides consommées par le Contracteur
dans les Travaux Pétroliers au cours du Trimestre, ainsi que
les sommes payées par le Contracteur au titre de la redevance
sur ces dernières quan-tités.

ARTICLE 29 : ÉTAT DES QUANTITÉS D'HYDROCARBURES
LIQUIDES TRANSPORTÉES AU COURS DU MOIS

Cet état doit parvenir au Congo au plus tard le 28ème jour de
chaque mois pour le mois précédent.

Il indiquera pour le Permis Marine III et chaque Permis
d'Exploitation en découlant, par champ, les quantités
d'Hydrocarbures Liquides transportées au cours du mois
précédent, entre le champ et le point d'exportation ou de
livraison, ainsi que l'identification des canalisations utilisées et
le prix du transport payé lorsque celui-ci est effectué par des
tiers. L'état indiquera, en outre, la répartition provisoire
résultant de l'Article 27 ci-dessus entre les Parties des produits
ainsi transportés.

ARTICLE 30 : ÉTAT DES ENLÈVEMENTS DU MOIS

Cet état doit parvenir au Congo au plus tard le 28ÈME jour de
chaque mois pour le mois précédent.

Il indiquera, par champ, les quantités d'Hydrocarbures
Liquides effectivement enlevées pour exportation ou livraison
par chaque Partie ou remises à elle, au cours du mois précé-
dent, en application des stipulations du Contrat.

En outre, chaque entité constituant le Contracteur, fera
parvenir au Congo, dans le même délai et pour son propre
compte, un état des quantités d'Hydrocarbures Liquides
qu'elle a enlevées pour exportation ou livraison, en donnant
toutes indications concernant chaque opération d'enlèvement
ou de livraison (acheteur, navire, prix, destination finale,
etc.…..).

En annexe à cet état, seront jointes toutes autres informations
relatives aux ventes commerciales de chaque entité du
Contracteur, notamment les factures et les connaissements.

Le Congo pourra moyennant un préavis raisonnable avoir
accès au contrat de vente des hydrocarbures à des tiers.

ARTICLE 31 : ÉTAT DE RÉCUPÉRATION DES COÛTS
PÉTROLIERS

Dans les soixante jours suivant la fin de chacun des trois
premiers Trimestres de l'Année Civile et dans les quatre-vingt
dix jours suivant la fin du quatrième Trimestre, le Contracteur
fait parvenir au Congo un état des réalisations présentant,
pour le Trimestre concerné, le détail du compte des Coûts
Pétroliers permettant, notamment, de faire ressortir pour
chaque entité composant le Contracteur.

1) les Coûts Pétroliers restant à récupérer à la fin du Trimestre
précédant le Trimestre concerné ;

2) l'indice d'actualisation prévu à l'Article 7.7 du Contrat pour
le Trimestre concerné : 3) les Coûts Pétroliers afférents aux
activités du Trimestre concerné :

4) les Coûts Pétroliers récupérés au cours du Trimestre avec
indication, en quantités et en valeur, de la production affectée
à cet effet ;

48 Journal Officiel de la République du Congo

5) les sommes venues en diminution des Coûts Pétroliers au
cours du Trimestre concerné ;

6) les Coûts Pétroliers restant à récupérer à la fin du Trimestre
concerné.

ARTICLE 32 : INVENTAIRE DES STOCKS D'HYDROCAR-
BURES LIQUIDES

Cet état doit parvenir au Congo au plus tard le 28ÈME jour de
chaque mois pour le mois précédent.

Il indiquera, pour le mois précédent et par lieu de stockage :
1) les stocks d'Hydrocarbures Liquides du début du mois ;
2) les entrées en stock au cours du mois :

3) les sorties de stock au cours du mois
4) les stocks théoriques à la fin du mois :
5) les stocks mesurés à la fin du mois :
6) l'explication des écarts éventuels.

Le Congo peut toutefois envisager un contrôle conjoint avec
l'Opérateur. Les dépenses y afférentes seront des Coûts
Pétroliers mais seront exclues des frais d'audit de l'article 5.6
du Contrat.

ARTICLE 33 : ÉTAT DES BIENS MEUBLES ET IMMEUBLES
ACQUIS, CRÉÉS, LOUÉS OU FABRIQUÉS

Le Contracteur tiendra en permanence dans la Comptabilité
un état détaillé de tous les biens meubles et immeubles acquis,
créés, loués ou fabriqués pour les besoins des Travaux
Pétroliers, en distinguant ceux qui sont propriété du Congo en
vertu des stipulations de l'Article 13 du Contrat et les autres.

Cet état comporte la description et l'identification de chaque
bien, les dépenses s'y rapportant, le prix de revient et la date
d'acquisition, de création ou de fabrication, et, le cas échéant,
la date de fin d'affectation aux Travaux Pétroliers (sortie) et le
sort qui lui est réservé dans ce dernier cas.

L'état susvisé est transmis au Congo au plus tard le trentième
jour de chaque Année Civile pour l'Année Civile précé-dente.

CHAPITRE VIII - DÉCLARATIONS ET QUITUS FISCAUX

ARTICLE 34 : DÉCLARATIONS FISCALES

Chaque entité constituant le Contracteur sera assujettie
individuellement à l'impôt sur les sociétés conformément à
l'Article 11.3 du Contrat et au Code des Hydrocarbures. Elle se
conformera aux exigences des lois et règlements en vigueur,
notamment le Code Général des Impôts, en ce qui concerne le
classement des recettes, la détermination de l'assiette fiscale,
la tenue et publication des livres et registres ainsi que la mise
à la disposition de ces livres et registres à l'administration
fiscale congolaise pour d'éventuels contrôles.

Chaque entité constituant le Contracteur préparera et dépo-
sera une déclaration de revenus couvrant son Impôt sur les
Sociétés et la soumettra au Congo avec toute la documentation
requise à titre de pièces justificatives de ses obligations en
matière d'impôt sur les Sociétés.

Afin de permettre aux entités composant le Contracteur de
remplir leurs obligations de déclaration fiscale conformément
à l'Article 11. 3 du Contrat, le Congo déterminera après
consultation du Contracteur, la forme de ladite déclaration
adaptée au Contrat de Partage de Production.

Aux fins de l'application des dispositions de l'Article 11.3 du
Contrat et pour chaque Année Civile, les entités constituant le
Contracteur fourniront au Congo et à l'administration fiscale
congolaise les informations suivantes:

a)- les recettes provenant des ventes d'Hydrocarbures Liquides
obtenus en application des Articles 7 et 8 du Contrat.
b)- les dépenses et autres charges déductibles conformément à

Edition Spéciale N° 06 - 2006
l'Article 7 du Contrat et au Code des Hydrocarbures.

c- l'assiette imposable de chaque entité est égale à la différen-
ce entre le montant des recettes définies en a) auquel s'ajoute
le montant de l'impôt à payer par le Congo à l'administration
fiscale congolaise au nom et pour le compte de ladite entité,
d'une part, et le montant des dépenses et autres charges déf-
nies en b), d'autre part.

d- l'impôt sur les sociétés de chaque entité, calculé au taux en
vigueur au Congo appliqué à l'assiette ci-dessus.

Le Congo paiera et acquittera, au nom et pour le compte de
chaque entité, l'impôt sur les sociétés de l'entité, conformé-
ment à la législation en vigueur.

A réception de ces déclarations de revenus ainsi que des piè-
ces justificatives, le Congo fournira gratuitement à chaque
entité constituant le Contracteur les quittances officielles
accusant réception du paiement de l'impôt sur les Sociétés
émises au nom de chaque entité constituant le Contracteur
par les autorités fiscales compétentes du Congo. Les quitus fis-
caux seront émis dans un délai de 180 jours suivant la fin de
l'Année Civile précédente.

ANNEXE 2 AU CONTRAT
DE PARTAGE DE PRODUCTION
DU PERMIS MARINE II

REGIME DOUANIER APPLICABLE AUX IMPORTATIONS ET
AUX EXPORTATIONS

Conformément à l'article 11.4 du Contrat, cette annexe 2
énumère les catégories des biens qui sont soumis au régime
douanier applicable aux importations et aux exportations du
Contracteur et des ses sous-traitants.

1. IMPORTATIONS

Conformément à l'article 11 au Contrat, cette annexe 2
énumère les catégories des biens qui sont :

{A) dispensés des droits de douane et des taxes d'importation,

(B) sujet au régime d'admission temporaire sans charge,
dispensés des droits de douane et des taxes d'importation,

(C) sujet à des droits de douane et à des taxes d'importation au
taux de cinq (5) pour cent, et

(D) sujet au droit commun.

1.1 Catégorie A - Franchise totale

Les entités composant le Contacteur seront autorisées à
importer hors taxe les matériaux, l'équipement, les produits et
les pièces de rechange utilisés pour les travaux pétroliers énu-
mérés dans l'Annexe II des Actes 13/65 - UDEAC et 38/81 -
CD-1251.

Cette exemption s'applique notamment à l'équipement sui-
vant, y compris les pièces de rechange :

- équipement de forage et de perforation ,

- obturateur (BOP) et équipement de combat incendies ;

- produits à boue de forage et équipement de derrick,

- équipement de surface, de tubage,

- équipement de tête de puits et de test de puits,

- équipement de laboratoire,

- équipement de transmission à distance pour commu-
nication avec puits pétroliers, transmetteurs/récep-
teurs HF, UHF et VHF, y compris walkies-talkies,
Du 17 juillet 2006

- équipement de radio-guidage et de liaison radio direction-
nel,

- équipement nautique (chaînes et haussières, etc.),

- équipement de fax,

- ordinateurs type PC et leurs accessoires(Imprimantes,
entraîneurs de disques, équipement de climatisation utilisé
pour l'équipement informatique),

- câbles sous-marins et accessoires (boîte de dérivation,
risers, etc.),

- équipement audio-visuel, essentiellement aux fins de
formation,

- lubrifiants, spécialement aux fins de l'entretien de
machines.

Cette exemption n'est pas applicable aux automobiles, à l'équi-
pement et aux provisions de bureau, à l'équipement domes-
tique, nourriture et boissons, et aux biens et produits d'usage
généralement commun, n'ayant aucun lien direct avec les tra-
vaux pétroliers.

1.2. Catégorie B - Admission temporaire

Les entités composant le Contracteur auront l'autorisation
d'admission temporaire sans entreposage pour l'équipement
de travaux publics et machines autre que ceux indiqués ci des-
sus, véhicules lourds et utilitaires, l'équipement technique
énuméré sur la liste en Annexe Il des Actes 13/65 et 38/81, et
tout autre équipement utilisé pour les travaux pétroliers qui
est importé temporairement par les entités composant le
Contracteur ou par l'Opérateur au nom des entités composant
le Contracteur. Si de tels biens sont perdus ou mis au rebut et
si l'Opérateur fournit une déclaration sous serment à cet effet,
aucun droit ni taxe ne sera perçu.

1.8. Catégorie C- Droits de douane au taux réduit

Les entités composant le Contracteur seront sujets au
paiement de droits de douanes au taux réduit de cinq pour
cent, pour l'importation de l'équipement suivant par les entités
composant le Contracteur ou l'Opérateur, non directement lié
aux travaux pétroliers

Câbles électriques (sauf pour câbles sous -marins et acces-
soires) :

Equipement de süreté (souliers, casques, gilets de sauvetage),
à l'exception de bleus de travail, gants, imperméables, et petits
extincteurs d'incendie, qui sont sujets au droit commun ;
Rouleaux de papier bleu de tirage de grand format et papier
pour ordinateur.

1.4. Catégorie D - Droit commun

Les entités composant le Contracteur payeront les droits de
douane et les taxes aux taux de droit commun sur les biens
importés d'usage commun et les objets non inclus dans une
des catégories ci-dessus, y compris mais sans limitation :
- équipement domestique,
- nourriture et boisson,
- équipement électrodomestique,
- vaisselle, vêtements,
- équipement et provisions de bureau, appareils électro-
niques,
- outils (marteau, tournevis, pince, etc.),
- équipement de climatisation domestique ou pour bureau,
exception faite comme indiqué à la catégorie A ci-dessus.

Il. EXPORTATION EN FRANCHISE

Conformément aux dispositions de l'Article 51 de la loi portant
Code des Hydrocarbures relatives au régime d'exonération, le
Contracteur est exonéré de toute taxe à l'exportation pour le
pétrole brut, les matériels, les accessoires (pièces de rechange)
en réparation, échantillons géologiques, matériel sous garantie
rentrant dans le cadre d'activités de recherche, d'exploitation,
de stockage, et de transport des hydrocarbures du
Contracteur.

Journal Officiel de la République du Congo 49

III. SOUS-TRAITANTS DU CONTRACTEUR

Les entreprises important directement au Congo ou exportant
dans le cadre de contrats spécifiques de sous-traitants du
Contracteur bénéficient du régime douanier défini ci dessus,
sous réserve de produire une attestation délivrée par
l'Opérateur et approuvée par le Congo (Direction Générale des
Hydrocarbures), pour le matériel importé et exporté.

IV. TAXE SUR LA VALEUR AJOUTEE

En accord avec l'Article 13 du Décret n° 2001-522 du
19 octobre 2001 en particulier, mais sans limitation, les béné-
fices du Décret No 2001-522 s'appliqueront au Contracteur à
toutes fins du Contrat, et il sera considéré à toutes fins que les
dispositions de tel Décret sont contenues dans cette Annexe 2.

Du 17 juillet 2006

- équipement de radio-guidage et de liaison radio direction-
nel.

- équipement nautique (chaînes et haussières, etc.),

- équipement de fax,

- ordinateurs type PC et leurs accessoires(Imprimantes,
entraîneurs de disques, équipement de climatisation utilisé
pour l'équipement informatique),

- câbles sous-marins et accessoires (boîte de dérivation,
risers, etc.),

- équipement audio-visuel, essentiellement aux fins de
formation,

- lubrifiants, spécialement aux fins de l'entretien de
machines.

Cette exemption n'est pas applicable aux automobiles, à l'équi-
pement et aux provisions de bureau, à l'équipement domes-
tique, nourriture et boissons, et aux biens et produits d'usage
généralement commun, n'ayant aucun lien direct avec les tra-
vaux pétroliers.

1.2. Catégorie B - Admission temporaire

Les entités composant le Contracteur auront l'autorisation
d'admission temporaire sans entreposage pour l'équipement
de travaux publics et machines autre que ceux indiqués ci des-
sus, véhicules lourds et utilitaires, l'équipement technique
énuméré sur la liste en Annexe Il des Actes 13/65 et 38/81, et
tout autre équipement utilisé pour les travaux pétroliers qui
est importé temporairement par les entités composant le
Contracteur ou par l'Opérateur au nom des entités composant
le Contracteur. Si de tels biens sont perdus ou mis au rebut et
si l'Opérateur fournit une déclaration sous serment à cet effet,
aucun droit ni taxe ne sera perçu.

1.3. Catégorie C- Droits de douane au taux réduit

Les entités composant le Contracteur seront sujets au
paiement de droits de douanes au taux réduit de cinq pour
cent, pour l'importation de l'équipement suivant par les entités
composant le Contracteur ou l'Opérateur, non directement lié
aux travaux pétroliers

Câbles électriques (sauf pour câbles sous -marins et acces-
soires) :

Equipement de sûreté (souliers, casques, gilets de sauvetage),
à l'exception de bleus de travail, gants, imperméables, et petits
extincteurs d'incendie, qui sont sujets au droit commun ;
Rouleaux de papier bleu de tirage de grand format et papier
pour ordinateur.

1.4. Catégorie D - Droit commun

Les entités composant le Contracteur payeront les droits de
douane et les taxes aux taux de droit commun sur les biens
importés d'usage commun et les objets non inclus dans une
des catégories ci-dessus, y compris mais sans limitation :
- équipement domestique,
- nourriture et boisson,
- équipement électrodomestique,
- vaisselle, vêtements,
- équipement et provisions de bureau, appareils électro-
niques,
- outils (marteau, tournevis, pince, etc.),
- équipement de climatisation domestique ou pour bureau,
exception faite comme indiqué à la catégorie A ci-dessus.

Il. EXPORTATION EN FRANCHISE

Conformément aux dispositions de l'Article 51 de la loi portant
Code des Hydrocarbures relatives au régime d'exonération, le
Contracteur est exonéré de toute taxe à l'exportation pour le
pétrole brut, les matériels, les accessoires (pièces de rechange)
en réparation, échantillons géologiques, matériel sous garantie
rentrant dans le cadre d'activités de recherche, d'exploitation,
de stockage, et de transport des hydrocarbures du
Contracteur.

Journal Officiel de la République du Congo

49

| III. SOUS-TRAITANTS DU CONTRACTEUR

Les entreprises important directement au Congo ou exportant
dans le cadre de contrats spécifiques de sous-traitants du
Contracteur bénéficient du régime douanier défini ci dessus,
sous réserve de produire une attestation délivrée par
l'Opérateur et approuvée par le Congo (Direction Générale des
Hydrocarbures), pour le matériel importé et exporté.

IV. TAXE SUR LA VALEUR AJOUTEE

En accord avec l'Article 13 du Décret n° 2001-522 du
19 octobre 2001 en particulier, mais sans limitation, les béné-
fices du Décret No 2001-522 s'appliqueront au Contracteur à
toutes fins du Contrat, et il sera considéré à toutes fins que les
dispositions de tel Décret sont contenues dans cette Annexe 2.

